Exhibit 10.38

 

RECORD AND RETURN TO:

 

Cassin Cassin & Joseph LLP

711 Third Avenue, 20th Floor

New York, New York 10017

Attn:  Carol M. Joseph, Esq.

 

MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING

 

 

MB PITTSBURGH BRIDGESIDE DST, a
Delaware statutory trust, as mortgagor (Borrower)

 

for the benefit of

 

NOMURA CREDIT & CAPITAL, INC. ,
as mortgagee, and its successors and assigns (Lender)

 

--------------------------------------------------------------------------------

 

THE COLLATERAL IS OR INCLUDES FIXTURES

 

This document serves as a fixture filing under the Uniform Commercial Code

 

Borrower’s Organizational Number:  4065275

Borrower’s Federal Identification No.:  61-6319685

 

Date:

 

As of February 10, 2006

 

 

 

Location:

 

Bridgeside Point Office Building

 

 

100 Technology Drive, Pittsburgh Technology Center,

 

 

Pittsburgh, Pennsylvania 15219

 

 

 

County:

 

Allegheny

 

 

 

--------------------------------------------------------------------------------


 

MORTGAGE, ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

THIS MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this
“Mortgage”) is made as of this 10th day of February, 2006, by MB PITTSBURGH
BRIDGESIDE DST, a Delaware statutory trust, having its principal place of
business at 2901 Butterfield Road, Oak Brook, Illinois 60523, as mortgagor
(“Borrower”), for the benefit of NOMURA CREDIT &  CAPITAL, INC., a Delaware
corporation, its successors and assigns, having an address at 2 World Financial
Center, Bldg. B., New York, New York 10281, as mortgagee (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, this Mortgage is given to secure a loan (the “Loan”) in the principal
sum of SEVENTEEN MILLION THREE HUNDRED TWENTY-FIVE THOUSAND AND 00/100 DOLLARS
($17,325,000.00) advanced pursuant to that certain Loan Agreement dated as of
the date hereof between Borrower and Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”, and evidenced by that certain Promissory Note dated the date
hereof made by Borrower to Lender (such Note, together with all extensions,
renewals, replacements, restatements or modifications thereof being hereinafter
referred to as the “Note”), which Note provides, among other things, for final
payment of principal and interest thereunder, if not sooner paid or payable as
provided therein, to be due on February 11, 2031;

 

WHEREAS, Borrower desires to secure the payment of the Debt (as defined in the
Loan Agreement) and the performance of all of its obligations under the Note,
the Loan Agreement and the other Loan Documents; and

 

WHEREAS, this Mortgage is that certain “Deed of Trust” or “Mortgage” as defined
in the Loan Agreement, and payment, fulfillment, and performance by Borrower of
its obligations thereunder and under the other Loan Documents are, subject to
the limitations set forth herein, secured hereby, and each and every term and
provision of the Loan Agreement and the Note, including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties of the parties therein, are hereby incorporated by reference herein
as though set forth in full and shall be considered a part of this Mortgage (the
Loan Agreement, the Note, this Mortgage, that certain Assignment of Leases and
Rents of even date herewith made by Borrower in favor of Lender (the “Assignment
of Leases”) and all other documents evidencing or securing the Debt are
hereinafter referred to collectively as the “Loan Documents”).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Mortgage:

 

--------------------------------------------------------------------------------


 


ARTICLE 1

GRANTS OF SECURITY


 


SECTION 1.1.            PROPERTY MORTGAGED. BORROWER DOES HEREBY IRREVOCABLY
MORTGAGE, GRANT, BARGAIN, PLEDGE, ASSIGN, WARRANT, TRANSFER AND CONVEY TO LENDER
AND ITS SUCCESSORS AND ASSIGNS, WITH POWER OF SALE AND GRANT A SECURITY INTEREST
TO LENDER ITS SUCCESSOR AND ASSIGNS, IN THE FOLLOWING PROPERTY, RIGHTS,
INTERESTS AND ESTATES NOW OWNED, OR HEREAFTER ACQUIRED BY BORROWER
(COLLECTIVELY, THE “PROPERTY”):


 


(A)           LAND. THE REAL PROPERTY DESCRIBED IN EXHIBIT A ATTACHED HERETO AND
MADE A PART HEREOF (THE “LAND”);


 


(B)           ADDITIONAL LAND. ALL ADDITIONAL LANDS, ESTATES AND DEVELOPMENT
RIGHTS HEREAFTER ACQUIRED BY BORROWER FOR USE IN CONNECTION WITH THE LAND AND
THE DEVELOPMENT OF THE LAND AND ALL ADDITIONAL LANDS AND ESTATES THEREIN WHICH
MAY, FROM TIME TO TIME, BY SUPPLEMENTAL MORTGAGE OR OTHERWISE BE EXPRESSLY MADE
SUBJECT TO THE LIEN OF THIS MORTGAGE;


 


(C)           IMPROVEMENTS. THE BUILDINGS, STRUCTURES, FIXTURES, ADDITIONS,
ENLARGEMENTS, EXTENSIONS, MODIFICATIONS, REPAIRS, REPLACEMENTS AND IMPROVEMENTS
NOW OR HEREAFTER ERECTED OR LOCATED ON THE LAND (COLLECTIVELY, THE
“IMPROVEMENTS”);


 


(D)           EASEMENTS. ALL EASEMENTS, RIGHTS-OF-WAY OR USE, RIGHTS, STRIPS AND
GORES OF LAND, STREETS, WAYS, ALLEYS, PASSAGES, SEWER RIGHTS, WATER, WATER
COURSES, WATER RIGHTS AND POWERS, AIR RIGHTS AND DEVELOPMENT RIGHTS, AND ALL
ESTATES, RIGHTS, TITLES, INTERESTS, PRIVILEGES, LIBERTIES, SERVITUDES,
TENEMENTS, HEREDITAMENTS AND APPURTENANCES OF ANY NATURE WHATSOEVER, IN ANY WAY
NOW OR HEREAFTER BELONGING, RELATING OR PERTAINING TO THE LAND AND THE
IMPROVEMENTS AND THE REVERSION AND REVERSIONS, REMAINDER AND REMAINDERS, AND ALL
LAND LYING IN THE BED OF ANY STREET, ROAD OR AVENUE, OPENED OR PROPOSED, IN
FRONT OF OR ADJOINING THE LAND, TO THE CENTER LINE THEREOF AND ALL THE ESTATES,
RIGHTS, TITLES, INTERESTS, DOWER AND RIGHTS OF DOWER, CURTESY AND RIGHTS OF
CURTESY, PROPERTY, POSSESSION, CLAIM AND DEMAND WHATSOEVER, BOTH AT LAW AND IN
EQUITY, OF BORROWER OF, IN AND TO THE LAND AND THE IMPROVEMENTS AND EVERY PART
AND PARCEL THEREOF, WITH THE APPURTENANCES THERETO;


 


(E)           EQUIPMENT. ALL “EQUIPMENT,” AS SUCH TERM IS DEFINED IN ARTICLE 9
OF THE UNIFORM COMMERCIAL CODE, NOW OWNED OR HEREAFTER ACQUIRED BY BORROWER,
WHICH IS USED AT OR IN CONNECTION WITH THE IMPROVEMENTS OR THE LAND OR IS
LOCATED THEREON OR THEREIN (INCLUDING, BUT NOT LIMITED TO, ALL MACHINERY,
EQUIPMENT, FURNISHINGS, AND ELECTRONIC DATA-PROCESSING AND OTHER OFFICE
EQUIPMENT NOW OWNED OR HEREAFTER ACQUIRED BY BORROWER AND ANY AND ALL ADDITIONS,
SUBSTITUTIONS AND REPLACEMENTS OF ANY OF THE FOREGOING), TOGETHER WITH ALL
ATTACHMENTS, COMPONENTS, PARTS, EQUIPMENT AND ACCESSORIES INSTALLED THEREON OR
AFFIXED THERETO (COLLECTIVELY, THE “EQUIPMENT”). NOTWITHSTANDING THE FOREGOING,
EQUIPMENT SHALL NOT INCLUDE ANY PROPERTY BELONGING TO TENANTS UNDER LEASES
EXCEPT TO THE EXTENT THAT BORROWER SHALL HAVE ANY RIGHT OR INTEREST THEREIN;


 


(F)            FIXTURES. ALL EQUIPMENT NOW OWNED, OR THE OWNERSHIP OF WHICH IS
HEREAFTER ACQUIRED, BY BORROWER WHICH IS SO RELATED TO THE LAND AND IMPROVEMENTS
FORMING PART


 


2

--------------------------------------------------------------------------------



 


OF THE PROPERTY THAT IT IS DEEMED FIXTURES OR REAL PROPERTY UNDER THE LAW OF THE
PARTICULAR STATE IN WHICH THE EQUIPMENT IS LOCATED, INCLUDING, WITHOUT
LIMITATION, ALL BUILDING OR CONSTRUCTION MATERIALS INTENDED FOR CONSTRUCTION,
RECONSTRUCTION, ALTERATION OR REPAIR OF OR INSTALLATION ON THE PROPERTY,
CONSTRUCTION EQUIPMENT, APPLIANCES, MACHINERY, PLANT EQUIPMENT, FITTINGS,
APPARATUSES, FIXTURES AND OTHER ITEMS NOW OR HEREAFTER ATTACHED TO, INSTALLED IN
OR USED IN CONNECTION WITH (TEMPORARILY OR PERMANENTLY) ANY OF THE IMPROVEMENTS
OR THE LAND, INCLUDING, BUT NOT LIMITED TO, ENGINES, DEVICES FOR THE OPERATION
OF PUMPS, PIPES, PLUMBING, CLEANING, CALL AND SPRINKLER SYSTEMS, FIRE
EXTINGUISHING APPARATUSES AND EQUIPMENT, HEATING, VENTILATING, PLUMBING,
LAUNDRY, INCINERATING, ELECTRICAL, AIR CONDITIONING AND AIR COOLING EQUIPMENT
AND SYSTEMS, GAS AND ELECTRIC MACHINERY, APPURTENANCES AND EQUIPMENT, POLLUTION
CONTROL EQUIPMENT, SECURITY SYSTEMS, DISPOSALS, DISHWASHERS, REFRIGERATORS AND
RANGES, RECREATIONAL EQUIPMENT AND FACILITIES OF ALL KINDS, AND WATER, GAS,
ELECTRICAL, STORM AND SANITARY SEWER FACILITIES, UTILITY LINES AND EQUIPMENT
(WHETHER OWNED INDIVIDUALLY OR JOINTLY WITH OTHERS, AND, IF OWNED JOINTLY, TO
THE EXTENT OF BORROWER’S INTEREST THEREIN) AND ALL OTHER UTILITIES WHETHER OR
NOT SITUATED IN EASEMENTS, ALL WATER TANKS, WATER SUPPLY, WATER POWER SITES,
FUEL STATIONS, FUEL TANKS, FUEL SUPPLY, AND ALL OTHER STRUCTURES, TOGETHER WITH
ALL ACCESSIONS, APPURTENANCES, ADDITIONS, REPLACEMENTS, BETTERMENTS AND
SUBSTITUTIONS FOR ANY OF THE FOREGOING AND THE PROCEEDS THEREOF (COLLECTIVELY,
THE “FIXTURES”). NOTWITHSTANDING THE FOREGOING, “FIXTURES” SHALL NOT INCLUDE ANY
PROPERTY WHICH TENANTS ARE ENTITLED TO REMOVE PURSUANT TO LEASES EXCEPT TO THE
EXTENT THAT BORROWER SHALL HAVE ANY RIGHT OR INTEREST THEREIN;


 


(G)           PERSONAL PROPERTY. ALL FURNITURE, FURNISHINGS, OBJECTS OF ART,
MACHINERY, GOODS, TOOLS, SUPPLIES, APPLIANCES, GENERAL INTANGIBLES, CONTRACT
RIGHTS, ACCOUNTS, ACCOUNTS RECEIVABLE, FRANCHISES, LICENSES, CERTIFICATES AND
PERMITS, AND ALL OTHER PERSONAL PROPERTY OF ANY KIND OR CHARACTER WHATSOEVER (AS
DEFINED IN AND SUBJECT TO THE PROVISIONS OF THE UNIFORM COMMERCIAL CODE AS
HEREINAFTER DEFINED), OTHER THAN FIXTURES, WHICH ARE NOW OR HEREAFTER OWNED BY
BORROWER AND WHICH ARE LOCATED WITHIN OR ABOUT THE LAND AND THE IMPROVEMENTS,
TOGETHER WITH ALL ACCESSORIES, REPLACEMENTS AND SUBSTITUTIONS THERETO OR
THEREFOR AND THE PROCEEDS THEREOF (COLLECTIVELY, THE “PERSONAL PROPERTY”), AND
THE RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO ANY OF THE PERSONAL PROPERTY
WHICH MAY BE SUBJECT TO ANY SECURITY INTERESTS, AS DEFINED IN THE UNIFORM
COMMERCIAL CODE, AS ADOPTED AND ENACTED BY THE STATE OR STATES WHERE ANY OF THE
PROPERTY IS LOCATED (THE “UNIFORM COMMERCIAL CODE”), SUPERIOR IN LIEN TO THE
LIEN OF THIS MORTGAGE AND ALL PROCEEDS AND PRODUCTS OF THE ABOVE;


 


(H)           LEASES AND RENTS. ALL LEASES, SUBLEASES OR SUB-SUBLEASES,
LETTINGS, LICENSES, CONCESSIONS OR OTHER AGREEMENTS (WHETHER WRITTEN OR ORAL)
PURSUANT TO WHICH ANY PERSON IS GRANTED A POSSESSORY INTEREST IN, OR RIGHT TO
USE OR OCCUPY ALL OR ANY PORTION OF THE LAND AND THE IMPROVEMENTS, AND EVERY
MODIFICATION, AMENDMENT OR OTHER AGREEMENT RELATING TO SUCH LEASES, SUBLEASES,
SUB-SUBLEASES, OR OTHER AGREEMENTS ENTERED INTO IN CONNECTION WITH SUCH LEASES,
SUBLEASES, SUB-SUBLEASES, OR OTHER AGREEMENTS AND EVERY GUARANTEE, OF THE
PERFORMANCE AND OBSERVANCE OF THE COVENANTS, CONDITIONS AND AGREEMENTS TO BE
PERFORMED AND OBSERVED BY THE OTHER PARTY THERETO, HERETOFORE OR HEREAFTER
ENTERED INTO, WHETHER BEFORE OR AFTER THE FILING BY OR AGAINST BORROWER OF ANY
PETITION FOR RELIEF UNDER 11 U.S.C. §101 ET SEQ., AS THE SAME MAY BE AMENDED
FROM TIME TO TIME (THE “BANKRUPTCY CODE”) (COLLECTIVELY, THE “LEASES”) AND ALL
RIGHT, TITLE AND INTEREST OF BORROWER, ITS SUCCESSORS AND ASSIGNS THEREIN AND
THEREUNDER, INCLUDING, WITHOUT LIMITATION, CASH OR SECURITIES DEPOSITED
THEREUNDER TO SECURE THE PERFORMANCE BY THE LESSEES OF THEIR OBLIGATIONS
THEREUNDER AND ALL RENTS, ADDITIONAL RENTS, REVENUES, ISSUES AND PROFITS


 


3

--------------------------------------------------------------------------------



 


(INCLUDING ALL OIL AND GAS OR OTHER MINERAL ROYALTIES AND BONUSES) FROM THE LAND
AND THE IMPROVEMENTS WHETHER PAID OR ACCRUING BEFORE OR AFTER THE FILING BY OR
AGAINST BORROWER OF ANY PETITION FOR RELIEF UNDER THE BANKRUPTCY CODE
(COLLECTIVELY, THE “RENTS”) AND ALL PROCEEDS FROM THE SALE OR OTHER DISPOSITION
OF THE LEASES AND THE RIGHT TO RECEIVE AND APPLY THE RENTS TO THE PAYMENT OF THE
DEBT;


 


(I)            CONDEMNATION AWARDS. ALL AWARDS OR PAYMENTS, INCLUDING INTEREST
THEREON, WHICH MAY HERETOFORE AND HEREAFTER BE MADE WITH RESPECT TO THE
PROPERTY, WHETHER FROM THE EXERCISE OF THE RIGHT OF EMINENT DOMAIN (INCLUDING
BUT NOT LIMITED TO ANY TRANSFER MADE IN LIEU OF OR IN ANTICIPATION OF THE
EXERCISE OF THE RIGHT), OR FOR A CHANGE OF GRADE, OR FOR ANY OTHER INJURY TO OR
DECREASE IN THE VALUE OF THE PROPERTY SUBJECT TO THE TERMS, PROVISIONS AND
CONDITIONS OF THE LOAN AGREEMENT;


 


(J)            INSURANCE PROCEEDS. ALL PROCEEDS IN RESPECT OF THE PROPERTY UNDER
ANY INSURANCE POLICIES COVERING THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO RECEIVE AND APPLY THE PROCEEDS OF ANY INSURANCE, JUDGMENTS, OR
SETTLEMENTS MADE IN LIEU THEREOF, FOR DAMAGE TO THE PROPERTY SUBJECT TO THE
TERMS, PROVISIONS AND CONDITIONS OF THE LOAN AGREEMENT;


 


(K)           TAX CERTIORARI. ALL REFUNDS, REBATES OR CREDITS IN CONNECTION WITH
REDUCTION IN REAL ESTATE TAXES AND ASSESSMENTS CHARGED AGAINST THE PROPERTY AS A
RESULT OF TAX CERTIORARI OR ANY APPLICATIONS OR PROCEEDINGS FOR REDUCTION;


 


(L)            CONVERSION. ALL PROCEEDS OF THE CONVERSION, VOLUNTARY OR
INVOLUNTARY, OF ANY OF THE FOREGOING INCLUDING, WITHOUT LIMITATION, PROCEEDS OF
INSURANCE AND CONDEMNATION AWARDS, INTO CASH OR LIQUIDATION CLAIMS;


 


(M)          RIGHTS. SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS OF THE LOAN
AGREEMENT, THE RIGHT, IN THE NAME AND ON BEHALF OF BORROWER, TO APPEAR IN AND
DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY AND TO
COMMENCE ANY ACTION OR PROCEEDING TO PROTECT THE INTEREST OF LENDER IN THE
PROPERTY;


 


(N)           AGREEMENTS. ALL AGREEMENTS, CONTRACTS, CERTIFICATES, INSTRUMENTS,
FRANCHISES, PERMITS, LICENSES, PLANS, SPECIFICATIONS AND OTHER DOCUMENTS, NOW OR
HEREAFTER ENTERED INTO, AND ALL RIGHTS THEREIN AND THERETO, RESPECTING OR
PERTAINING TO THE USE, OCCUPATION, CONSTRUCTION, MANAGEMENT OR OPERATION OF THE
LAND AND ANY PART THEREOF AND ANY IMPROVEMENTS OR RESPECTING ANY BUSINESS OR
ACTIVITY CONDUCTED ON THE LAND AND ANY PART THEREOF AND ALL RIGHT, TITLE AND
INTEREST OF BORROWER THEREIN AND THEREUNDER, INCLUDING, WITHOUT LIMITATION, THE
RIGHT, UPON THE HAPPENING OF ANY DEFAULT HEREUNDER, TO RECEIVE AND COLLECT ANY
SUMS PAYABLE TO BORROWER THEREUNDER, IN EACH CASE, TO THE EXTENT ASSIGNABLE;


 


(O)           TRADEMARKS. ALL TRADENAMES, TRADEMARKS, SERVICEMARKS, LOGOS,
COPYRIGHTS, GOODWILL, BOOKS AND RECORDS AND ALL OTHER GENERAL INTANGIBLES
RELATING TO OR USED IN CONNECTION WITH THE OPERATION OF THE PROPERTY (EXCLUDING,
HOWEVER, THE NAME “INLAND” AND ANY MARK REGISTERED TO THE INLAND GROUP, INC., OR
ANY OF ITS AFFILIATES), IN EACH CASE, TO THE EXTENT ASSIGNABLE;


 


(P)           ACCOUNTS. ALL RESERVES, ESCROWS, AND DEPOSIT ACCOUNTS MAINTAINED
BY BORROWER WITH RESPECT TO THE PROPERTY, INCLUDING WITHOUT LIMITATION, ALL
SECURITIES, INVESTMENTS,


 


4

--------------------------------------------------------------------------------



 


PROPERTY AND FINANCIAL ASSETS HELD THEREIN FROM TIME TO TIME AND ALL PROCEEDS,
PRODUCTS, DISTRIBUTIONS OR DIVIDENDS OR SUBSTITUTIONS THEREON AND THEREOF;


 


(Q)           LETTER OF CREDIT. ALL LETTER-OF-CREDIT RIGHTS (WHETHER OR NOT THE
LETTER OF CREDIT IS EVIDENCED BY A WRITING) BORROWER NOW HAS OR HEREAFTER
ACQUIRES RELATING TO THE PROPERTIES, RIGHTS, TITLES AND INTERESTS REFERRED TO IN
THIS SECTION 1.1;


 


(R)            TORT CLAIMS. ALL COMMERCIAL TORT CLAIMS BORROWER NOW HAS OR
HEREAFTER ACQUIRES RELATING TO THE PROPERTIES, RIGHTS, TITLES AND INTERESTS
REFERRED TO IN THIS SECTION 1.1; AND


 


(S)           OTHER RIGHTS. ANY AND ALL OTHER RIGHTS OF BORROWER IN AND TO THE
ITEMS SET FORTH IN SUBSECTIONS (A) THROUGH (R) ABOVE.


 

AND without limiting any of the other provisions of this Mortgage, to the extent
permitted by applicable law, Borrower expressly grants to Lender, as secured
party, a security interest in the portion of the Property which is or may be
subject to the provisions of the Uniform Commercial Code which are applicable to
secured transactions; it being understood and agreed that the Improvements and
Fixtures are part and parcel of the Land (the Land, the Improvements and the
Fixtures collectively referred to as the “Real Property”) appropriated to the
use thereof and, whether affixed or annexed to the Real Property or not, shall
for the purposes of this Mortgage be deemed conclusively to be real estate and
mortgaged hereby.

 


SECTION 1.2.            ASSIGNMENT OF RENTS. BORROWER HEREBY ABSOLUTELY AND
UNCONDITIONALLY ASSIGNS TO LENDER ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN
AND TO ALL CURRENT AND FUTURE LEASES AND RENTS; IT BEING INTENDED BY BORROWER
THAT THIS ASSIGNMENT CONSTITUTES A PRESENT, ABSOLUTE ASSIGNMENT AND NOT AN
ASSIGNMENT FOR ADDITIONAL SECURITY ONLY. NEVERTHELESS, SUBJECT TO THE TERMS OF
THE ASSIGNMENT OF LEASES AND SECTION 7.1(H) OF THIS MORTGAGE, LENDER GRANTS TO
BORROWER A REVOCABLE LICENSE TO COLLECT, RECEIVE, USE AND ENJOY THE RENTS.
BORROWER SHALL HOLD THE RENTS, OR A PORTION THEREOF SUFFICIENT TO DISCHARGE ALL
CURRENT SUMS DUE ON THE DEBT, FOR USE IN THE PAYMENT OF SUCH SUMS.


 


SECTION 1.3.            SECURITY AGREEMENT. THIS MORTGAGE IS BOTH A REAL
PROPERTY DEED OF TRUST AND A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE
UNIFORM COMMERCIAL CODE. THE PROPERTY INCLUDES BOTH REAL AND PERSONAL PROPERTY
AND ALL OTHER RIGHTS AND INTERESTS, WHETHER TANGIBLE OR INTANGIBLE IN NATURE, OF
BORROWER IN THE PROPERTY. BY EXECUTING AND DELIVERING THIS MORTGAGE, BORROWER
HEREBY GRANTS TO LENDER, AS SECURITY FOR THE OBLIGATIONS (HEREINAFTER DEFINED),
A SECURITY INTEREST IN THE FIXTURES, THE EQUIPMENT AND THE PERSONAL PROPERTY AND
OTHER PROPERTY CONSTITUTING THE PROPERTY, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, TO THE FULL EXTENT THAT THE FIXTURES, THE EQUIPMENT AND THE PERSONAL
PROPERTY MAY BE SUBJECT TO THE UNIFORM COMMERCIAL CODE (SAID PORTION OF THE
PROPERTY SO SUBJECT TO THE UNIFORM COMMERCIAL CODE BEING CALLED THE
“COLLATERAL”). THE COLLATERAL IS OR INCLUDES FIXTURES. IF AN EVENT OF DEFAULT
SHALL OCCUR AND BE CONTINUING, LENDER, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES WHICH IT MAY HAVE, SHALL HAVE AND MAY EXERCISE IMMEDIATELY AND WITHOUT
DEMAND, ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A SECURED PARTY UPON DEFAULT
UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE RIGHT TO TAKE POSSESSION OF THE COLLATERAL OR ANY PART
THEREOF, AND TO TAKE SUCH OTHER MEASURES AS LENDER MAY DEEM NECESSARY FOR THE
CARE, PROTECTION AND PRESERVATION OF THE COLLATERAL. UPON REQUEST OR


 


5

--------------------------------------------------------------------------------



 


DEMAND OF LENDER AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BORROWER SHALL, AT ITS EXPENSE, ASSEMBLE THE COLLATERAL AND MAKE IT
AVAILABLE TO LENDER AT A CONVENIENT PLACE (AT THE LAND IF TANGIBLE PROPERTY)
REASONABLY ACCEPTABLE TO LENDER. BORROWER SHALL PAY TO LENDER ON DEMAND ANY AND
ALL EXPENSES, INCLUDING REASONABLE LEGAL EXPENSES AND ATTORNEYS’ FEES, INCURRED
OR PAID BY LENDER IN PROTECTING ITS INTEREST IN THE COLLATERAL AND IN ENFORCING
ITS RIGHTS HEREUNDER WITH RESPECT TO THE COLLATERAL AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT. ANY NOTICE OF SALE, DISPOSITION
OR OTHER INTENDED ACTION BY LENDER WITH RESPECT TO THE COLLATERAL SENT TO
BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST TEN (10) BUSINESS
DAYS PRIOR TO SUCH ACTION, SHALL, EXCEPT AS OTHERWISE PROVIDED BY APPLICABLE
LAW, CONSTITUTE COMMERCIALLY REASONABLE NOTICE TO BORROWER. THE PROCEEDS OF ANY
DISPOSITION OF THE COLLATERAL, OR ANY PART THEREOF, MAY, EXCEPT AS OTHERWISE
REQUIRED BY APPLICABLE LAW, BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN
SUCH PRIORITY AND PROPORTIONS AS LENDER IN ITS DISCRETION SHALL DEEM PROPER.
BORROWER’S (DEBTOR’S) PRINCIPAL PLACE OF BUSINESS IS AS SET FORTH ON PAGE ONE
HEREOF AND THE ADDRESS OF LENDER (SECURED PARTY) IS AS SET FORTH ON PAGE ONE
HEREOF.


 


SECTION 1.4.            FIXTURE FILING. CERTAIN OF THE PROPERTY IS OR WILL
BECOME “FIXTURES” (AS THAT TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE) ON
THE LAND, DESCRIBED OR REFERRED TO IN THIS MORTGAGE, AND THIS MORTGAGE, UPON
BEING FILED FOR RECORD IN THE REAL ESTATE RECORDS OF THE CITY OR COUNTY WHEREIN
SUCH FIXTURES ARE SITUATED, SHALL OPERATE ALSO AS A FINANCING STATEMENT FILED AS
A FIXTURE FILING IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF SAID UNIFORM
COMMERCIAL CODE UPON SUCH OF THE PROPERTY THAT IS OR MAY BECOME FIXTURES.


 

The Borrower hereby authorizes the Lender at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements with or without the signature of the Borrower as authorized by
applicable law, as applicable to all or part of the fixtures or Personal
Property. For purposes of such filings, the Borrower agrees to furnish any
information requested by the Lender promptly upon request by the Lender. The
Borrower also ratifies its authorization for the Lender to have filed any like
initial financing statements, amendments thereto and continuation statements, if
filed prior to the date of this Mortgage. The Borrower hereby irrevocably
constitutes and appoints the Lender and any officer or agent of the Lender, with
full power of substitution, as its true and lawful attorneys- in-fact with full
irrevocable power and authority in the place and stead of the Borrower or in the
Borrower’s own name to execute in the Borrower’s name any documents and
otherwise to carry out the purposes of this Section 1.4, to the extent that the
Borrower’s authorization above is not sufficient. To the extent permitted by
law, the Borrower hereby ratifies all acts said attorneys-in-fact have lawfully
done in the past or shall lawfully do or cause to be done in the future by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable.

 


SECTION 1.5.            PLEDGES OF MONIES HELD. BORROWER HEREBY PLEDGES TO
LENDER ANY AND ALL MONIES NOW OR HEREAFTER HELD BY LENDER OR ON BEHALF OF
LENDER, INCLUDING, WITHOUT LIMITATION, ANY SUMS DEPOSITED IN THE LOCKBOX ACCOUNT
(IF ANY), THE RESERVE FUNDS AND NET PROCEEDS, AS ADDITIONAL SECURITY FOR THE
OBLIGATIONS UNTIL EXPENDED OR APPLIED AS PROVIDED IN THIS MORTGAGE OR IN THE
LOAN AGREEMENT.


 


6

--------------------------------------------------------------------------------



 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto Lender, and
its successors and assigns, forever;

 

IN TRUST, WITH THE POWER OF SALE, to secure payment to Lender of the Debt at the
time and in the manner provided for in the Note, the Loan Agreement, and this
Mortgage;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Mortgage, shall well
and truly perform the Other Obligations as set forth in this Mortgage and shall
well and truly abide by and comply with each and every covenant and condition
set forth herein and in the Note, the Loan Agreement and the other Loan
Documents, these presents and the estate hereby granted shall cease, terminate
and be void and Lender shall promptly thereafter mark the Note “paid in full”
and will, at Borrower’s sole cost and expense, release the lien of this Mortgage
(and Lender agrees to make reasonable efforts to do so within thirty days
following the satisfaction of the conditions herein set forth and Borrower’s
written request thereafter to provide such release); provided, however, that
Borrower’s obligation to indemnify and hold harmless Lender pursuant to the
provisions hereof shall survive any such payment or release.

 


ARTICLE 2

DEBT AND OBLIGATIONS SECURED


 


SECTION 2.1.            DEBT. THIS MORTGAGE AND THE GRANTS, ASSIGNMENTS AND
TRANSFERS MADE IN ARTICLE 1 ARE GIVEN FOR THE PURPOSE OF SECURING THE FOLLOWING,
IN SUCH ORDER OF PRIORITY AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION (THE
“DEBT”):


 


(A)           THE PAYMENT OF THE INDEBTEDNESS EVIDENCED BY THE NOTE IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA;


 


(B)           THE PAYMENT OF INTEREST, PREPAYMENT PREMIUMS, DEFAULT INTEREST,
LATE CHARGES AND OTHER SUMS, AS PROVIDED IN THE NOTE, THE LOAN AGREEMENT, THIS
MORTGAGE AND THE OTHER LOAN DOCUMENTS;


 


(C)           THE PAYMENT OF ALL OTHER MONEYS AGREED OR PROVIDED TO BE PAID BY
BORROWER IN THE NOTE, THE LOAN AGREEMENT, THIS MORTGAGE OR THE OTHER LOAN
DOCUMENTS;


 


(D)           THE PAYMENT OF ALL SUMS ADVANCED PURSUANT TO THIS MORTGAGE TO
PROTECT AND PRESERVE THE PROPERTY AND THE LIEN AND THE SECURITY INTEREST CREATED
HEREBY; AND


 


(E)           THE PAYMENT OF ALL SUMS ADVANCED AND COSTS AND EXPENSES INCURRED
BY LENDER IN CONNECTION WITH THE DEBT OR ANY PART THEREOF, ANY RENEWAL,
EXTENSION, OR CHANGE OF OR SUBSTITUTION FOR THE DEBT OR ANY PART THEREOF, OR THE
ACQUISITION OR PERFECTION OF THE SECURITY THEREFOR, WHETHER MADE OR INCURRED AT
THE REQUEST OF BORROWER OR LENDER.


 


7

--------------------------------------------------------------------------------



 


SECTION 2.2.            OTHER OBLIGATIONS. THIS MORTGAGE AND THE GRANTS,
ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE 1 ARE ALSO GIVEN FOR THE PURPOSE OF
SECURING THE FOLLOWING (THE “OTHER OBLIGATIONS”):


 


(A)           THE PERFORMANCE OF ALL OTHER OBLIGATIONS OF BORROWER CONTAINED
HEREIN;


 


(B)           THE PERFORMANCE OF EACH OBLIGATION OF BORROWER CONTAINED IN THE
LOAN AGREEMENT AND ANY OTHER LOAN DOCUMENT; AND


 


(C)           THE PERFORMANCE OF EACH OBLIGATION OF BORROWER CONTAINED IN ANY
RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, CONSOLIDATION, CHANGE OF, OR
SUBSTITUTION OR REPLACEMENT FOR, ALL OR ANY PART OF THE NOTE, THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT.


 


SECTION 2.3.            DEBT AND OTHER OBLIGATIONS. BORROWER’S OBLIGATIONS FOR
THE PAYMENT OF THE DEBT AND THE PERFORMANCE OF THE OTHER OBLIGATIONS SHALL BE
REFERRED TO COLLECTIVELY HEREIN AS THE “OBLIGATIONS.”


 


ARTICLE 3

BORROWER COVENANTS


 

Borrower covenants and agrees that:

 


SECTION 3.1.            PAYMENT OF DEBT. BORROWER WILL PAY THE DEBT AT THE TIME
AND IN THE MANNER PROVIDED IN THE LOAN AGREEMENT, THE NOTE AND THIS MORTGAGE.


 


SECTION 3.2.            INCORPORATION BY REFERENCE. ALL THE COVENANTS,
CONDITIONS AND AGREEMENTS CONTAINED IN (A) THE LOAN AGREEMENT, (B) THE NOTE AND
(C) ALL AND ANY OF THE OTHER LOAN DOCUMENTS, ARE HEREBY MADE A PART OF THIS
MORTGAGE TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET FORTH
HEREIN.


 


SECTION 3.3.            INSURANCE. BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE
TO BE MAINTAINED, IN FULL FORCE AND EFFECT AT ALL TIMES INSURANCE WITH RESPECT
TO BORROWER AND THE PROPERTY AS REQUIRED PURSUANT TO THE LOAN AGREEMENT.


 


SECTION 3.4.            MAINTENANCE OF PROPERTY. BORROWER SHALL CAUSE THE
PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION AND REPAIR. THE
IMPROVEMENTS, THE FIXTURES, THE EQUIPMENT AND THE PERSONAL PROPERTY SHALL NOT BE
REMOVED, DEMOLISHED OR MATERIALLY ALTERED EXCEPT AS PROVIDED FOR IN THE LOAN
AGREEMENT (EXCEPT FOR NORMAL REPLACEMENT OF THE FIXTURES, THE EQUIPMENT OR THE
PERSONAL PROPERTY, TENANT FINISH AND REFURBISHMENT OF THE IMPROVEMENTS) WITHOUT
THE CONSENT OF LENDER AS PROVIDED FOR IN THE LOAN AGREEMENT. BORROWER SHALL
PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY WHICH MAY BE
DESTROYED BY ANY CASUALTY, OR BECOME DAMAGED, WORN OR DILAPIDATED AND SHALL
COMPLETE AND PAY FOR ANY STRUCTURE AT ANY TIME IN THE PROCESS OF CONSTRUCTION OR
REPAIR ON THE LAND EXCEPT AS SET FORTH IN THE LOAN AGREEMENT.


 


SECTION 3.5.            WASTE. BORROWER SHALL NOT COMMIT OR SUFFER ANY WASTE OF
THE PROPERTY OR MAKE ANY CHANGE IN THE USE OF THE PROPERTY WHICH WILL IN ANY WAY
MATERIALLY INCREASE THE RISK OF FIRE OR OTHER HAZARD ARISING OUT OF THE
OPERATION OF THE PROPERTY, OR TAKE ANY


 


8

--------------------------------------------------------------------------------



 


ACTION THAT MIGHT INVALIDATE OR ALLOW THE CANCELLATION OF ANY POLICY, OR DO OR
PERMIT TO BE DONE THEREON ANYTHING THAT MAY IN ANY WAY MATERIALLY IMPAIR THE
VALUE OF THE PROPERTY OR THE SECURITY OF THIS MORTGAGE. BORROWER WILL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, PERMIT ANY DRILLING OR EXPLORATION
FOR OR EXTRACTION, REMOVAL, OR PRODUCTION OF ANY MINERALS FROM THE SURFACE OR
THE SUBSURFACE OF THE LAND, REGARDLESS OF THE DEPTH THEREOF OR THE METHOD OF
MINING OR EXTRACTION THEREOF.


 


SECTION 3.6.            PAYMENT FOR LABOR AND MATERIALS.


 


(A)           SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS OF THE LOAN
AGREEMENT, BORROWER WILL PROMPTLY PAY OR CAUSE TO BE PAID WHEN DUE ALL BILLS AND
COSTS FOR LABOR, MATERIALS, AND SPECIFICALLY FABRICATED MATERIALS (“LABOR AND
MATERIAL COSTS”) INCURRED IN CONNECTION WITH THE PROPERTY AND NEVER PERMIT TO
EXIST BEYOND THE DUE DATE THEREOF IN RESPECT OF THE PROPERTY OR ANY PART THEREOF
ANY LIEN OR SECURITY INTEREST, EVEN THOUGH INFERIOR TO THE LIENS AND THE
SECURITY INTERESTS HEREOF, AND IN ANY EVENT NEVER PERMIT TO BE CREATED OR EXIST
IN RESPECT OF THE PROPERTY OR ANY PART THEREOF ANY OTHER OR ADDITIONAL LIEN OR
SECURITY INTEREST OTHER THAN THE LIENS OR SECURITY INTERESTS HEREOF EXCEPT FOR
THE PERMITTED ENCUMBRANCES.


 


(B)           SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS OF THE LOAN
AGREEMENT, AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, OR ANY TENANT OF THE
PROPERTY PURSUANT TO THE TERMS OF SUCH TENANT’S LEASE, AT ITS OWN EXPENSE, MAY
CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN
GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR APPLICATION IN
WHOLE OR IN PART OF ANY OF THE LABOR AND MATERIAL COSTS, PROVIDED THAT (I) NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE LOAN AGREEMENT, THE
NOTE, THIS MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS, (II) BORROWER IS
PERMITTED TO DO SO UNDER THE PROVISIONS OF ANY OTHER MORTGAGE, DEED OF TRUST OR
DEED TO SECURE DEBT AFFECTING THE PROPERTY, (III) SUCH PROCEEDING SHALL SUSPEND
THE COLLECTION OF THE LABOR AND MATERIAL COSTS FROM BORROWER AND FROM THE
PROPERTY OR BORROWER SHALL HAVE PAID ALL OF THE LABOR AND MATERIAL COSTS UNDER
PROTEST, (IV) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN
ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER IS
SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER, (V) NEITHER THE PROPERTY
NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN DANGER OF BEING SOLD,
FORFEITED, TERMINATED, CANCELED OR LOST, AND (VI) BORROWER SHALL HAVE FURNISHED
THE SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE REASONABLY
REQUESTED BY LENDER TO INSURE THE PAYMENT OF ANY CONTESTED LABOR AND MATERIAL
COSTS, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON.


 


SECTION 3.7.            PERFORMANCE OF OTHER AGREEMENTS. BORROWER SHALL OBSERVE
AND PERFORM EACH AND EVERY TERM, COVENANT AND PROVISION TO BE OBSERVED OR
PERFORMED BY BORROWER PURSUANT TO THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT
AND ANY OTHER AGREEMENT OR RECORDED INSTRUMENT AFFECTING OR PERTAINING TO THE
PROPERTY AND ANY AMENDMENTS, MODIFICATIONS OR CHANGES THERETO.


 


SECTION 3.8.            CHANGE OF NAME, IDENTITY OR STRUCTURE. EXCEPT AS SET
FORTH IN THE LOAN AGREEMENT, BORROWER SHALL NOT CHANGE BORROWER’S NAME, IDENTITY
(INCLUDING ITS TRADE NAME OR NAMES) OR, IF NOT AN INDIVIDUAL, BORROWER’S
CORPORATE, PARTNERSHIP OR OTHER STRUCTURE WITHOUT NOTIFYING LENDER OF SUCH
CHANGE IN WRITING AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
CHANGE AND, IN THE CASE OF A CHANGE IN BORROWER’S STRUCTURE, WITHOUT FIRST
OBTAINING THE PRIOR


 


9

--------------------------------------------------------------------------------



 


WRITTEN CONSENT OF LENDER WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED PROVIDED THAT SUCH ACTION IS OTHERWISE IN COMPLIANCE WITH
THE LOAN AGREEMENT. BORROWER SHALL EXECUTE AND DELIVER TO LENDER, PRIOR TO OR
CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE OF ANY SUCH CHANGE, ANY FINANCING
STATEMENT OR FINANCING STATEMENT CHANGE REASONABLY REQUIRED BY LENDER TO
ESTABLISH OR MAINTAIN THE VALIDITY, PERFECTION AND PRIORITY OF THE SECURITY
INTEREST GRANTED HEREIN. AT THE REQUEST OF LENDER, BORROWER SHALL EXECUTE A
CERTIFICATE IN FORM REASONABLY SATISFACTORY TO LENDER LISTING THE TRADE NAMES
UNDER WHICH BORROWER INTENDS TO OPERATE THE PROPERTY, AND REPRESENTING AND
WARRANTING THAT BORROWER DOES BUSINESS UNDER NO OTHER TRADE NAME WITH RESPECT TO
THE PROPERTY.


 


SECTION 3.9.            TITLE. BORROWER HAS GOOD AND INDEFEASIBLE FEE SIMPLE
TITLE TO THE REAL PROPERTY COMPRISING PART OF THE PROPERTY AND GOOD TITLE TO THE
BALANCE OF SUCH PROPERTY, FREE AND CLEAR OF ALL LIENS (AS DEFINED IN THE LOAN
AGREEMENT) WHATSOEVER EXCEPT THE PERMITTED ENCUMBRANCES (AS DEFINED IN THE LOAN
AGREEMENT), SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS AND
THE LIENS CREATED BY THE LOAN DOCUMENTS. TO BORROWER’S ACTUAL KNOWLEDGE, THE
PERMITTED ENCUMBRANCES IN THE AGGREGATE DO NOT MATERIALLY ADVERSELY AFFECT THE
VALUE, OPERATION OR USE OF THE PROPERTY OF BORROWER’S ABILITY TO REPAY THE LOAN.
THIS MORTGAGE, WHEN PROPERLY RECORDED IN THE APPROPRIATE RECORDS, TOGETHER WITH
ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS REQUIRED TO BE FILED IN
CONNECTION THEREWITH, WILL CREATE (A) A VALID, PERFECTED FIRST PRIORITY LIEN,
SECURITY TITLE AND SECURITY INTEREST ON THE PROPERTY, TO THE EXTENT SUCH
SECURITY INTERESTS CAN BE PERFECTED BY FILING; SUBJECT ONLY TO ANY APPLICABLE
PERMITTED ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN
DOCUMENTS AND THE LIENS CREATED BY THE LOAN DOCUMENTS. THERE ARE NO CLAIMS FOR
PAYMENT FOR WORK, LABOR OR MATERIALS AFFECTING THE PROPERTY WHICH ARE PAST DUE
AND ARE OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL PRIORITY WITH, THE LIENS
CREATED BY THE LOAN DOCUMENTS UNLESS SUCH CLAIMS FOR PAYMENTS ARE BEING
CONTESTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS MORTGAGE.


 


SECTION 3.10.          LETTER OF CREDIT RIGHTS. IF BORROWER IS AT ANY TIME A
BENEFICIARY UNDER A LETTER OF CREDIT RELATING TO THE PROPERTIES, RIGHTS, TITLES
AND INTERESTS REFERENCED IN SECTION 1.1 OF THIS MORTGAGE NOW OR HEREAFTER ISSUED
IN FAVOR OF BORROWER, BORROWER SHALL PROMPTLY NOTIFY LENDER THEREOF AND, AT THE
REQUEST AND OPTION OF LENDER, BORROWER SHALL, PURSUANT TO AN AGREEMENT IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER, EITHER (I) ARRANGE FOR THE ISSUER AND ANY
CONFIRMER OF SUCH LETTER OF CREDIT TO CONSENT TO AN ASSIGNMENT TO LENDER OF THE
PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT OR (II) ARRANGE FOR THE
LENDER TO BECOME THE TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH LENDER
AGREEING, IN EACH CASE THAT THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF
CREDIT ARE TO BE APPLIED AS PROVIDED IN SECTION 7.2 OF THIS MORTGAGE.


 


ARTICLE 4

OBLIGATIONS AND RELIANCES


 


SECTION 4.1.            RELATIONSHIP OF BORROWER AND LENDER. THE RELATIONSHIP
BETWEEN BORROWER AND LENDER IS SOLELY THAT OF DEBTOR AND CREDITOR, AND LENDER
HAS NO FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH BORROWER, AND NO TERM OR
CONDITION OF ANY OF THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE AND THE OTHER
LOAN DOCUMENTS SHALL BE CONSTRUED SO AS TO DEEM THE RELATIONSHIP BETWEEN
BORROWER AND LENDER TO BE OTHER THAN THAT OF DEBTOR AND CREDITOR.


 


10

--------------------------------------------------------------------------------



 


SECTION 4.2.            NO RELIANCE ON LENDER. THE GENERAL PARTNERS, MEMBERS,
PRINCIPALS AND (IF BORROWER IS A TRUST) BENEFICIAL OWNERS OF BORROWER ARE
EXPERIENCED IN THE OWNERSHIP AND OPERATION OF PROPERTIES SIMILAR TO THE
PROPERTY, AND BORROWER AND LENDER ARE RELYING SOLELY UPON SUCH EXPERTISE AND
BUSINESS PLAN IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE PROPERTY.
BORROWER IS NOT RELYING ON LENDER’S EXPERTISE, BUSINESS ACUMEN OR ADVICE IN
CONNECTION WITH THE PROPERTY.


 


SECTION 4.3.            NO LENDER OBLIGATIONS.


 


(A)           NOTWITHSTANDING THE PROVISIONS OF SUBSECTIONS 1.1(H) AND (N) OR
SECTION 1.2, LENDER IS NOT UNDERTAKING THE PERFORMANCE OF (I) ANY OBLIGATIONS
UNDER THE LEASES; OR (II) ANY OBLIGATIONS WITH RESPECT TO SUCH AGREEMENTS,
CONTRACTS, CERTIFICATES, INSTRUMENTS, FRANCHISES, PERMITS, TRADEMARKS, LICENSES
AND OTHER DOCUMENTS.


 


(B)           BY ACCEPTING OR APPROVING ANYTHING REQUIRED TO BE OBSERVED,
PERFORMED OR FULFILLED OR TO BE GIVEN TO LENDER PURSUANT TO THIS MORTGAGE, THE
LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY OFFICER’S CERTIFICATE, BALANCE SHEET, STATEMENT OF PROFIT AND
LOSS OR OTHER FINANCIAL STATEMENT, SURVEY, APPRAISAL, OR INSURANCE POLICY,
LENDER SHALL NOT BE DEEMED TO HAVE WARRANTED, CONSENTED TO, OR AFFIRMED THE
SUFFICIENCY, THE LEGALITY OR EFFECTIVENESS OF SAME, AND SUCH ACCEPTANCE OR
APPROVAL THEREOF SHALL NOT CONSTITUTE ANY WARRANTY OR AFFIRMATION WITH RESPECT
THERETO BY LENDER.


 


SECTION 4.4.            RELIANCE. BORROWER RECOGNIZES AND ACKNOWLEDGES THAT IN
ACCEPTING THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE AND THE OTHER LOAN
DOCUMENTS, LENDER IS EXPRESSLY AND PRIMARILY RELYING ON THE TRUTH AND ACCURACY
OF THE WARRANTIES AND REPRESENTATIONS SET FORTH IN SECTION 4.1 OF THE LOAN
AGREEMENT WITHOUT ANY OBLIGATION TO INVESTIGATE THE PROPERTY AND NOTWITHSTANDING
ANY INVESTIGATION OF THE PROPERTY BY LENDER; THAT SUCH RELIANCE EXISTED ON THE
PART OF LENDER PRIOR TO THE DATE HEREOF, THAT THE WARRANTIES AND REPRESENTATIONS
ARE A MATERIAL INDUCEMENT TO LENDER IN MAKING THE LOAN; AND THAT LENDER WOULD
NOT BE WILLING TO MAKE THE LOAN AND ACCEPT THIS MORTGAGE IN THE ABSENCE OF THE
WARRANTIES AND REPRESENTATIONS AS SET FORTH IN SECTION 4.1 OF THE LOAN
AGREEMENT.


 


ARTICLE 5

FURTHER ASSURANCES


 


SECTION 5.1.            RECORDING OF MORTGAGE, ETC. BORROWER FORTHWITH UPON THE
EXECUTION AND DELIVERY OF THIS MORTGAGE AND THEREAFTER, FROM TIME TO TIME, WILL
CAUSE THIS MORTGAGE AND ANY OF THE OTHER LOAN DOCUMENTS CREATING A LIEN OR
SECURITY INTEREST OR EVIDENCING THE LIEN HEREOF UPON THE PROPERTY AND EACH
INSTRUMENT OF FURTHER ASSURANCE TO BE FILED, REGISTERED OR RECORDED IN SUCH
MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY ANY PRESENT OR FUTURE LAW IN
ORDER TO PUBLISH NOTICE OF AND FULLY TO PROTECT AND PERFECT THE LIEN OR SECURITY
INTEREST HEREOF UPON, AND THE INTEREST OF LENDER IN, THE PROPERTY. BORROWER WILL
PAY ALL TAXES, FILING, REGISTRATION OR RECORDING FEES, AND ALL EXPENSES INCIDENT
TO THE PREPARATION, EXECUTION, ACKNOWLEDGMENT AND/OR RECORDING OF THE NOTE, THIS
MORTGAGE, THE OTHER LOAN DOCUMENTS, ANY NOTE, DEED OF TRUST OR MORTGAGE
SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY AND
ANY INSTRUMENT OF FURTHER ASSURANCE, AND ANY MODIFICATION OR AMENDMENT OF THE
FOREGOING DOCUMENTS,


 


11

--------------------------------------------------------------------------------



 


AND ALL FEDERAL, STATE, COUNTY AND MUNICIPAL TAXES, DUTIES, IMPOSTS, ASSESSMENTS
AND CHARGES ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS MORTGAGE, ANY DEED OF TRUST OR MORTGAGE SUPPLEMENTAL HERETO, ANY SECURITY
INSTRUMENT WITH RESPECT TO THE PROPERTY OR ANY INSTRUMENT OF FURTHER ASSURANCE,
AND ANY MODIFICATION OR AMENDMENT OF THE FOREGOING DOCUMENTS, EXCEPT WHERE
PROHIBITED BY LAW SO TO DO.


 


SECTION 5.2.            FURTHER ACTS, ETC. BORROWER WILL, AT THE COST OF
BORROWER, AND WITHOUT EXPENSE TO LENDER, DO, EXECUTE, ACKNOWLEDGE AND DELIVER
ALL AND EVERY SUCH FURTHER ACTS, DEEDS, CONVEYANCES, DEEDS OF TRUST, MORTGAGES,
ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS LENDER SHALL,
FROM TIME TO TIME, REASONABLY REQUIRE, FOR THE BETTER ASSURING, CONVEYING,
ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY AND RIGHTS
HEREBY MORTGAGED, DEEDED, GRANTED, BARGAINED, SOLD, CONVEYED, CONFIRMED,
PLEDGED, ASSIGNED, WARRANTED AND TRANSFERRED OR INTENDED NOW OR HEREAFTER SO TO
BE, OR WHICH BORROWER MAY BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN
TO LENDER, OR FOR CARRYING OUT THE INTENTION OR FACILITATING THE PERFORMANCE OF
THE TERMS OF THIS MORTGAGE OR FOR FILING, REGISTERING OR RECORDING THIS
MORTGAGE, OR FOR COMPLYING WITH ALL LEGAL REQUIREMENTS. BORROWER, ON DEMAND,
WILL EXECUTE AND DELIVER, AND IN THE EVENT IT SHALL FAIL TO SO EXECUTE AND
DELIVER, HEREBY AUTHORIZES LENDER TO EXECUTE IN THE NAME OF BORROWER OR WITHOUT
THE SIGNATURE OF BORROWER TO THE EXTENT LENDER MAY LAWFULLY DO SO, ONE OR MORE
FINANCING STATEMENTS TO EVIDENCE MORE EFFECTIVELY THE SECURITY INTEREST OF
LENDER IN THE PROPERTY. BORROWER GRANTS TO LENDER AN IRREVOCABLE POWER OF
ATTORNEY COUPLED WITH AN INTEREST FOR THE PURPOSE OF EXERCISING AND PERFECTING
ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO LENDER AT LAW AND IN EQUITY
FOLLOWING AN EVENT OF DEFAULT, INCLUDING WITHOUT LIMITATION SUCH RIGHTS AND
REMEDIES AVAILABLE TO LENDER PURSUANT TO THIS SECTION 5.2. NOTHING CONTAINED IN
THIS SECTION 5.2 SHALL BE DEEMED TO CREATE AN OBLIGATION ON THE PART OF BORROWER
TO PAY ANY COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE
SECURITIZATION OR OTHER SALE OR TRANSFER OF THE LOAN.


 


SECTION 5.3.            CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS.


 


(A)           IF ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF THIS
MORTGAGE WHICH DEDUCTS THE DEBT FROM THE VALUE OF THE PROPERTY FOR THE PURPOSE
OF TAXATION OR WHICH IMPOSES A TAX, EITHER DIRECTLY OR INDIRECTLY, ON THE DEBT
OR LENDER’S INTEREST IN THE PROPERTY, BORROWER WILL PAY THE TAX, WITH INTEREST
AND PENALTIES THEREON, IF ANY. IF LENDER IS ADVISED BY COUNSEL CHOSEN BY IT THAT
THE PAYMENT OF TAX BY BORROWER WOULD BE UNLAWFUL OR TAXABLE TO LENDER OR
UNENFORCEABLE OR PROVIDE THE BASIS FOR A DEFENSE OF USURY THEN LENDER SHALL HAVE
THE OPTION BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED EIGHTY (180) DAYS TO
DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


 


(B)           BORROWER WILL NOT CLAIM OR DEMAND OR BE ENTITLED TO ANY CREDIT OR
CREDITS ON ACCOUNT OF THE DEBT FOR ANY PART OF THE TAXES OR OTHER CHARGES
ASSESSED AGAINST THE PROPERTY, OR ANY PART THEREOF, AND NO DEDUCTION SHALL
OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF THE PROPERTY, OR ANY
PART THEREOF, FOR REAL ESTATE TAX PURPOSES BY REASON OF THIS MORTGAGE OR THE
DEBT. IF SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY LAW, LENDER SHALL
HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED EIGHTY (180)
DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


 


12

--------------------------------------------------------------------------------



 


(C)           IF AT ANY TIME THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR
ANY SUBDIVISION OF ANY SUCH STATE SHALL REQUIRE REVENUE OR OTHER STAMPS TO BE
AFFIXED TO THE NOTE, THIS MORTGAGE, OR ANY OF THE OTHER LOAN DOCUMENTS OR IMPOSE
ANY OTHER TAX OR CHARGE ON THE SAME, BORROWER WILL PAY FOR THE SAME, WITH
INTEREST AND PENALTIES THEREON, IF ANY.


 


SECTION 5.4.            SPLITTING OF MORTGAGE. THE PROVISIONS OF SECTION 9.7 OF
THE LOAN AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN.


 


SECTION 5.5.            REPLACEMENT DOCUMENTS. UPON RECEIPT OF AN AFFIDAVIT OF
AN OFFICER OF LENDER AS TO THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THE
NOTE OR ANY OTHER LOAN DOCUMENT WHICH IS NOT OF PUBLIC RECORD, AND, IN THE CASE
OF ANY SUCH MUTILATION, UPON SURRENDER AND CANCELLATION OF SUCH NOTE OR OTHER
LOAN DOCUMENT, BORROWER WILL ISSUE, IN LIEU THEREOF, A REPLACEMENT NOTE OR OTHER
LOAN DOCUMENT, DATED THE DATE OF SUCH LOST, STOLEN, DESTROYED OR MUTILATED NOTE
OR OTHER LOAN DOCUMENT IN THE SAME PRINCIPAL AMOUNT THEREOF AND OTHERWISE OF
LIKE TENOR.


 


ARTICLE 6

DUE ON SALE/ENCUMBRANCE


 


SECTION 6.1.            LENDER RELIANCE. BORROWER ACKNOWLEDGES THAT LENDER HAS
EXAMINED AND RELIED ON THE EXPERIENCE OF BORROWER AND ITS GENERAL PARTNERS,
MEMBERS, PRINCIPALS AND (IF BORROWER IS A TRUST) BENEFICIAL OWNERS IN OWNING AND
OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE LOAN, AND WILL
CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE PROPERTY AS A MEANS OF
MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR REPAYMENT OF THE DEBT AND
THE PERFORMANCE OF THE OTHER OBLIGATIONS. BORROWER ACKNOWLEDGES THAT LENDER HAS
A VALID INTEREST IN MAINTAINING THE VALUE OF THE PROPERTY SO AS TO ENSURE THAT,
SHOULD BORROWER DEFAULT IN THE REPAYMENT OF THE DEBT OR THE PERFORMANCE OF THE
OTHER OBLIGATIONS, LENDER CAN RECOVER THE DEBT BY A SALE OF THE PROPERTY
CONDUCTED IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS AND APPLICABLE LAW.


 


SECTION 6.2.            NO SALE/ENCUMBRANCE. EXCEPT AS SET FORTH IN
SECTION 5.2.13 OF THE LOAN AGREEMENT, BORROWER AGREES THAT BORROWER SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, SELL, CONVEY, MORTGAGE, GRANT,
BARGAIN, ENCUMBER, PLEDGE, ASSIGN, OR OTHERWISE TRANSFER THE PROPERTY OR ANY
PART THEREOF, INCLUDING, BUT NOT LIMITED TO, A GRANT OF AN EASEMENT,
RESTRICTION, COVENANT, RESERVATION OR RIGHT OF WAY (EXCEPT AS EXPRESSLY
PERMITTED IN SECTION 5.2.13 OF THE LOAN AGREEMENT), OR PERMIT THE PROPERTY OR
ANY PART THEREOF TO BE SOLD, CONVEYED, MORTGAGED, GRANTED, BARGAINED,
ENCUMBERED, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED, UNLESS LENDER SHALL
CONSENT THERETO IN ACCORDANCE WITH SECTION 6.4 HEREOF.


 


SECTION 6.3.            SALE/ENCUMBRANCE DEFINED. EXCEPT AS PERMITTED PURSUANT
TO THE TERMS OF SECTION 5.2.13 OF THE LOAN AGREEMENT, A SALE, CONVEYANCE,
MORTGAGE, GRANT, BARGAIN, ENCUMBRANCE, PLEDGE, ASSIGNMENT, OR TRANSFER WITHIN
THE MEANING OF THIS ARTICLE 6 SHALL BE DEEMED TO INCLUDE, BUT NOT BE LIMITED TO,
(A) AN INSTALLMENT SALES AGREEMENT WHEREIN BORROWER AGREES TO SELL THE PROPERTY
OR ANY PART THEREOF FOR A PRICE TO BE PAID IN INSTALLMENTS; (B) AN AGREEMENT BY
BORROWER LEASING ALL OR A SUBSTANTIAL PART OF THE PROPERTY FOR OTHER THAN ACTUAL
OCCUPANCY BY A SPACE TENANT THEREUNDER OR A SALE, ASSIGNMENT OR OTHER TRANSFER
OF, OR THE GRANT OF


 


13

--------------------------------------------------------------------------------



 


A SECURITY INTEREST IN, BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ANY
LEASES OR ANY RENTS; (C) THE VOLUNTARY OR INVOLUNTARY SALE, CONVEYANCE, TRANSFER
OR PLEDGE OF THE STOCK OF THE SOLE MEMBER OF BORROWER (OR THE STOCK OF ANY
CORPORATION DIRECTLY OR INDIRECTLY CONTROLLING SUCH SOLE MEMBER BY OPERATION OF
LAW OR OTHERWISE) OR THE CREATION OR ISSUANCE OF NEW STOCK BY WHICH AN AGGREGATE
OF MORE THAN TEN PERCENT (10%) OF SUCH SOLE MEMBER’S STOCK SHALL BE VESTED IN A
PARTY OR PARTIES WHO ARE NOT NOW STOCKHOLDERS; (D) THE VOLUNTARY OR INVOLUNTARY
SALE, CONVEYANCE, TRANSFER OR PLEDGE OF ANY MEMBERSHIP INTEREST IN BORROWER;
(E) IF BORROWER, ANY SOLE MEMBER OF BORROWER, ANY GUARANTOR OR ANY INDEMNITOR IS
A LIMITED LIABILITY COMPANY, THE CHANGE, REMOVAL OR RESIGNATION OF A MEMBER OR
MANAGING MEMBER OR THE TRANSFER OR PLEDGE OF THE INTEREST OF ANY MEMBER OR
MANAGING MEMBER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH INTEREST; OR (F) ANY
OTHER TRANSFER PROHIBITED BY THE TERMS OF THE LOAN AGREEMENT.


 


SECTION 6.4.            LENDER’S RIGHTS. EXCEPT AS SET FORTH IN THE LOAN
AGREEMENT, LENDER RESERVES THE RIGHT TO CONDITION THE CONSENT REQUIRED HEREUNDER
UPON (A) A MODIFICATION OF THE TERMS HEREOF AND OF THE LOAN AGREEMENT, THE NOTE
OR THE OTHER LOAN DOCUMENTS; (B) AN ASSUMPTION OF THE LOAN AGREEMENT, THE NOTE,
THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS AS SO MODIFIED BY THE PROPOSED
TRANSFEREE, SUBJECT TO THE PROVISIONS OF SECTION 9.4 OF THE LOAN AGREEMENT;
(C) PAYMENT OF ALL OF LENDER’S REASONABLE EXPENSES INCURRED IN CONNECTION WITH
SUCH TRANSFER INCLUDING, WITHOUT LIMITATION, THE COST OF ANY THIRD PARTY
REPORTS, LEGAL FEES, RATING AGENCY OR REQUIRED LEGAL OPINIONS; (D) THE PAYMENT
OF AN ASSUMPTION FEE EQUAL TO ONE PERCENT (1%) OF THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN; (E) THE CONFIRMATION IN WRITING BY THE APPLICABLE RATING
AGENCIES THAT THE PROPOSED TRANSFER WILL NOT, IN AND OF ITSELF, RESULT IN A
DOWNGRADE, QUALIFICATION OR WITHDRAWAL OF THE INITIAL, OR, IF HIGHER, THEN
CURRENT RATINGS ASSIGNED IN CONNECTION WITH ANY SECURITIZATION;
(F) INTENTIONALLY DELETED; (G) THE PROPOSED TRANSFEREE’S CONTINUED COMPLIANCE
WITH THE REPRESENTATIONS AND COVENANTS SET FORTH IN SECTION 4.1.30 AND 5.2.12 OF
THE LOAN AGREEMENT; (H) THE DELIVERY OF EVIDENCE SATISFACTORY TO LENDER THAT THE
SINGLE PURPOSE NATURE AND BANKRUPTCY REMOTENESS OF BORROWER FOLLOWING SUCH
TRANSFERS ARE IN ACCORDANCE WITH THE THEN CURRENT STANDARDS OF LENDER AND THE
RATING AGENCIES, OR (I) SUCH OTHER CONDITIONS AS LENDER SHALL DETERMINE IN ITS
REASONABLE DISCRETION TO BE IN THE INTEREST OF LENDER, INCLUDING, WITHOUT
LIMITATION, THE CREDITWORTHINESS, REPUTATION AND QUALIFICATIONS OF THE
TRANSFEREE WITH RESPECT TO THE LOAN AND THE PROPERTY. LENDER SHALL NOT BE
REQUIRED TO DEMONSTRATE ANY ACTUAL IMPAIRMENT OF ITS SECURITY OR ANY INCREASED
RISK OF DEFAULT HEREUNDER IN ORDER TO DECLARE THE DEBT IMMEDIATELY DUE AND
PAYABLE UPON BORROWER’S SALE, CONVEYANCE, MORTGAGE, GRANT, BARGAIN, ENCUMBRANCE,
PLEDGE, ASSIGNMENT, OR TRANSFER OF THE PROPERTY WITHOUT LENDER’S CONSENT (TO THE
EXTENT SUCH CONSENT IS REQUIRED HEREUNDER OR UNDER THE LOAN AGREEMENT). THIS
PROVISION SHALL APPLY TO EVERY SALE, CONVEYANCE, MORTGAGE, GRANT, BARGAIN,
ENCUMBRANCE, PLEDGE, ASSIGNMENT, OR TRANSFER OF THE PROPERTY REGARDLESS OF
WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS CONSENTED TO ANY PREVIOUS
SALE, CONVEYANCE, MORTGAGE, GRANT, BARGAIN, ENCUMBRANCE, PLEDGE, ASSIGNMENT, OR
TRANSFER OF THE PROPERTY.


 


ARTICLE 7

RIGHTS AND REMEDIES UPON DEFAULT


 


SECTION 7.1.            REMEDIES. UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT, BORROWER AGREES THAT LENDER MAY TAKE SUCH ACTION,
WITHOUT NOTICE OR DEMAND, AS IT DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS
RIGHTS AGAINST BORROWER AND IN AND TO THE


 


14

--------------------------------------------------------------------------------



 


PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING ACTIONS, EACH OF WHICH
MAY BE PURSUED CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
LENDER MAY DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE
AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER:


 


(A)           DECLARE THE ENTIRE UNPAID DEBT TO BE IMMEDIATELY DUE AND PAYABLE;


 


(B)           INSTITUTE PROCEEDINGS, JUDICIAL OR OTHERWISE, FOR THE COMPLETE
FORECLOSURE OF THIS MORTGAGE UNDER ANY APPLICABLE PROVISION OF LAW, IN WHICH
CASE THE PROPERTY OR ANY INTEREST THEREIN MAY BE SOLD FOR CASH OR UPON CREDIT IN
ONE OR MORE PARCELS OR IN SEVERAL INTERESTS OR PORTIONS AND IN ANY ORDER OR
MANNER;


 


(C)           WITH OR WITHOUT ENTRY, TO THE EXTENT PERMITTED AND PURSUANT TO THE
PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE PROCEEDINGS FOR THE PARTIAL
FORECLOSURE OF THIS MORTGAGE FOR THE PORTION OF THE DEBT THEN DUE AND PAYABLE,
SUBJECT TO THE CONTINUING LIEN AND SECURITY INTEREST OF THIS MORTGAGE FOR THE
BALANCE OF THE DEBT NOT THEN DUE, UNIMPAIRED AND WITHOUT LOSS OF PRIORITY;


 


(D)           SELL FOR CASH OR UPON CREDIT THE PROPERTY OR ANY PART THEREOF AND
ALL ESTATE, CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND
RIGHTS OF REDEMPTION THEREOF, PURSUANT TO POWER OF SALE OR OTHERWISE, AT ONE OR
MORE SALES, AS AN ENTITY OR IN PARCELS, AT SUCH TIME AND PLACE, UPON SUCH TERMS
AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED OR PERMITTED BY LAW;


 


(E)           INSTITUTE AN ACTION, SUIT OR PROCEEDING IN EQUITY FOR THE SPECIFIC
PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED HEREIN, IN THE
NOTE, THE LOAN AGREEMENT OR IN THE OTHER LOAN DOCUMENTS;


 


(F)            RECOVER JUDGMENT ON THE NOTE EITHER BEFORE, DURING OR AFTER ANY
PROCEEDINGS FOR THE ENFORCEMENT OF THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS;


 


(G)           APPLY FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR OR
CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT REGARD FOR THE ADEQUACY
OF THE SECURITY FOR THE DEBT AND WITHOUT REGARD FOR THE SOLVENCY OF BORROWER,
ANY GUARANTOR, INDEMNITOR WITH RESPECT TO THE LOAN OR OF ANY PERSON, LIABLE FOR
THE PAYMENT OF THE DEBT;


 


(H)           THE LICENSE GRANTED TO BORROWER UNDER SECTION 1.2 HEREOF SHALL
AUTOMATICALLY BE REVOKED AND LENDER MAY, TO THE EXTENT PERMITTED PURSUANT TO
PROCEDURES PROVIDED BY APPLICABLE LAW, ENTER INTO OR UPON THE PROPERTY, EITHER
PERSONALLY OR BY ITS AGENTS, NOMINEES OR ATTORNEYS AND DISPOSSESS BORROWER AND
ITS AGENTS AND SERVANTS THEREFROM, WITHOUT LIABILITY FOR TRESPASS, DAMAGES OR
OTHERWISE AND EXCLUDE BORROWER AND ITS AGENTS OR SERVANTS WHOLLY THEREFROM, AND
TAKE POSSESSION OF ALL BOOKS, RECORDS AND ACCOUNTS RELATING THERETO AND BORROWER
AGREES TO SURRENDER POSSESSION OF THE PROPERTY AND OF SUCH BOOKS, RECORDS AND
ACCOUNTS TO LENDER UPON DEMAND, AND THEREUPON LENDER MAY (I) USE, OPERATE,
MANAGE, CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE AND OTHERWISE DEAL WITH ALL
AND EVERY PART OF THE PROPERTY AND CONDUCT THE BUSINESS THEREAT; (II) COMPLETE
ANY CONSTRUCTION ON THE PROPERTY IN SUCH MANNER AND FORM AS LENDER DEEMS
ADVISABLE; (III) MAKE ALTERATIONS, ADDITIONS, RENEWALS, REPLACEMENTS AND
IMPROVEMENTS TO OR ON THE PROPERTY; (IV) EXERCISE ALL RIGHTS AND POWERS OF
BORROWER WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF BORROWER OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE


 


15

--------------------------------------------------------------------------------



 


RIGHT TO MAKE, CANCEL, ENFORCE OR MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND
DEMAND, SUE FOR, COLLECT AND RECEIVE ALL RENTS OF THE PROPERTY AND EVERY PART
THEREOF; (V) REQUIRE BORROWER TO PAY MONTHLY IN ADVANCE TO LENDER, OR ANY
RECEIVER APPOINTED TO COLLECT THE RENTS, THE FAIR AND REASONABLE RENTAL VALUE
FOR THE USE AND OCCUPATION OF SUCH PART OF THE PROPERTY AS MAY BE OCCUPIED BY
BORROWER; (VI) REQUIRE BORROWER TO VACATE AND SURRENDER POSSESSION OF THE
PROPERTY TO LENDER OR TO SUCH RECEIVER AND, IN DEFAULT THEREOF, BORROWER MAY BE
EVICTED BY SUMMARY PROCEEDINGS OR OTHERWISE; AND (VII) APPLY THE RECEIPTS FROM
THE PROPERTY TO THE PAYMENT OF THE DEBT, IN SUCH ORDER, PRIORITY AND PROPORTIONS
AS LENDER SHALL DEEM APPROPRIATE IN ITS SOLE DISCRETION AFTER DEDUCTING
THEREFROM ALL EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED IN
CONNECTION WITH THE AFORESAID OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE
TAXES, OTHER CHARGES, INSURANCE AND OTHER EXPENSES IN CONNECTION WITH THE
PROPERTY, AS WELL AS JUST AND REASONABLE COMPENSATION FOR THE SERVICES OF
LENDER, ITS COUNSEL, AGENTS AND EMPLOYEES;


 


(I)            EXERCISE ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A SECURED
PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING: (I) THE RIGHT TO TAKE POSSESSION OF
THE FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY OR ANY PART THEREOF, AND TO
TAKE SUCH OTHER MEASURES AS LENDER MAY DEEM NECESSARY FOR THE CARE, PROTECTION
AND PRESERVATION OF THE FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY, AND
(II) REQUEST BORROWER AT ITS EXPENSE TO ASSEMBLE THE FIXTURES, THE EQUIPMENT,
THE PERSONAL PROPERTY AND MAKE IT AVAILABLE TO LENDER AT A CONVENIENT PLACE
ACCEPTABLE TO LENDER. ANY NOTICE OF SALE, DISPOSITION OR OTHER INTENDED ACTION
BY LENDER WITH RESPECT TO THE FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY
SENT TO BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST FIVE (5) DAYS
PRIOR TO SUCH ACTION, SHALL CONSTITUTE COMMERCIALLY REASONABLE NOTICE TO
BORROWER;


 


(J)            APPLY ANY SUMS THEN DEPOSITED OR HELD IN ESCROW OR OTHERWISE BY
OR ON BEHALF OF LENDER IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT, THIS
MORTGAGE OR ANY OTHER LOAN DOCUMENT TO THE PAYMENT OF THE FOLLOWING ITEMS IN ANY
ORDER IN ITS UNCONTROLLED DISCRETION:


 

(I)            TAXES AND OTHER CHARGES;

 

(II)           INSURANCE PREMIUMS;

 

(III)          INTEREST ON THE UNPAID PRINCIPAL BALANCE OF THE NOTE;

 

(IV)          AMORTIZATION OF THE UNPAID PRINCIPAL BALANCE OF THE NOTE;

 

(V)           ALL OTHER SUMS PAYABLE PURSUANT TO THE NOTE, THE LOAN AGREEMENT,
THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION
ADVANCES MADE BY LENDER PURSUANT TO THE TERMS OF THIS MORTGAGE;

 


(K)           PURSUE SUCH OTHER REMEDIES AS LENDER MAY HAVE UNDER APPLICABLE
LAW;


 


(L)            APPLY THE UNDISBURSED BALANCE OF ANY NET PROCEEDS DEFICIENCY
DEPOSIT, TOGETHER WITH INTEREST THEREON, TO THE PAYMENT OF THE DEBT IN SUCH
ORDER, PRIORITY AND PROPORTIONS AS LENDER SHALL DEEM TO BE APPROPRIATE IN ITS
DISCRETION; OR


 


16

--------------------------------------------------------------------------------



 


(M)          UNDER THE POWER OF SALE GRANTED HEREUNDER OR UNDER APPLICABLE LAW,
LENDER SHALL HAVE THE DISCRETIONARY RIGHT TO CAUSE SOME OR ALL OF THE PROPERTY,
INCLUDING ANY PERSONAL PROPERTY, TO BE SOLD OR OTHERWISE DISPOSED OF IN ANY
COMBINATION AND IN ANY MANNER PERMITTED BY APPLICABLE LAW.


 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Mortgage shall continue as a lien and security interest on
the remaining portion of the Property unimpaired and without loss of priority.

 


SECTION 7.2.            APPLICATION OF PROCEEDS. THE PURCHASE MONEY, PROCEEDS
AND AVAILS OF ANY DISPOSITION OF THE PROPERTY, AND OR ANY PART THEREOF, OR ANY
OTHER SUMS COLLECTED BY LENDER PURSUANT TO THE NOTE, THIS MORTGAGE OR THE OTHER
LOAN DOCUMENTS, MAY BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH
PRIORITY AND PROPORTIONS AS LENDER IN ITS DISCRETION SHALL DEEM PROPER.


 


SECTION 7.3.            RIGHT TO CURE DEFAULTS. UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT OR IF BORROWER FAILS TO MAKE ANY PAYMENT
OR TO DO ANY ACT AS HEREIN PROVIDED, LENDER MAY, BUT WITHOUT ANY OBLIGATION TO
DO SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT RELEASING BORROWER
FROM ANY OBLIGATION HEREUNDER, MAKE OR DO THE SAME IN SUCH MANNER AND TO SUCH
EXTENT AS LENDER MAY DEEM NECESSARY TO PROTECT THE SECURITY HEREOF. LENDER IS
AUTHORIZED TO ENTER UPON ACTION OR PROCEEDING TO THE PROPERTY FOR SUCH PURPOSES,
OR APPEAR IN, DEFEND, OR BRING ANY ACTION OR PROCEEDING TO PROTECT ITS INTEREST
IN THE PROPERTY OR TO FORECLOSE THIS MORTGAGE OR COLLECT THE DEBT, AND THE COST
AND EXPENSE THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES TO THE EXTENT
PERMITTED BY LAW), WITH INTEREST AS PROVIDED IN THIS SECTION 7.3, SHALL
CONSTITUTE A PORTION OF THE DEBT AND SHALL BE DUE AND PAYABLE TO LENDER UPON
DEMAND. ALL SUCH COSTS AND EXPENSES INCURRED BY LENDER IN REMEDYING SUCH EVENT
OF DEFAULT OR SUCH FAILED PAYMENT OR ACT OR IN APPEARING IN, DEFENDING, OR
BRINGING ANY SUCH ACTION OR PROCEEDING SHALL BEAR INTEREST AT THE DEFAULT RATE,
FOR THE PERIOD AFTER NOTICE FROM LENDER THAT SUCH COST OR EXPENSE WAS INCURRED
TO THE DATE OF PAYMENT TO LENDER. ALL SUCH COSTS AND EXPENSES INCURRED BY LENDER
TOGETHER WITH INTEREST THEREON CALCULATED AT THE DEFAULT RATE SHALL BE DEEMED TO
CONSTITUTE A PORTION OF THE DEBT AND BE SECURED BY THIS MORTGAGE AND THE OTHER
LOAN DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY LENDER
THEREFOR.


 


SECTION 7.4.            ACTIONS AND PROCEEDINGS. LENDER HAS THE RIGHT TO APPEAR
IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY AND
TO BRING ANY ACTION OR PROCEEDING, IN THE NAME AND ON BEHALF OF BORROWER, WHICH
LENDER, IN ITS DISCRETION, DECIDES SHOULD BE BROUGHT TO PROTECT ITS INTEREST IN
THE PROPERTY.


 


SECTION 7.5.            RECOVERY OF SUMS REQUIRED TO BE PAID. LENDER SHALL HAVE
THE RIGHT FROM TIME TO TIME TO TAKE ACTION TO RECOVER ANY SUM OR SUMS WHICH
CONSTITUTE A PART OF THE DEBT AS THE SAME BECOME DUE, WITHOUT REGARD TO WHETHER
OR NOT THE BALANCE OF THE DEBT SHALL BE DUE, AND WITHOUT PREJUDICE TO THE RIGHT
OF LENDER THEREAFTER TO BRING AN ACTION OF FORECLOSURE, OR ANY OTHER ACTION, FOR
A DEFAULT OR DEFAULTS BY BORROWER EXISTING AT THE TIME SUCH EARLIER ACTION WAS
COMMENCED.


 


SECTION 7.6.            EXAMINATION OF BOOKS AND RECORDS. AT REASONABLE TIMES
AND UPON REASONABLE NOTICE, LENDER, ITS AGENTS, ACCOUNTANTS AND ATTORNEYS SHALL
HAVE THE RIGHT TO EXAMINE


 


17

--------------------------------------------------------------------------------



 


THE RECORDS, BOOKS, MANAGEMENT AND OTHER PAPERS OF BORROWER WHICH REFLECT UPON
THEIR FINANCIAL CONDITION, AT THE PROPERTY OR AT ANY OFFICE REGULARLY MAINTAINED
BY BORROWER WHERE THE BOOKS AND RECORDS ARE LOCATED. LENDER AND ITS AGENTS SHALL
HAVE THE RIGHT TO MAKE COPIES AND EXTRACTS FROM THE FOREGOING RECORDS AND OTHER
PAPERS. IN ADDITION, AT REASONABLE TIMES AND UPON REASONABLE NOTICE, LENDER, ITS
AGENTS, ACCOUNTANTS AND ATTORNEYS SHALL HAVE THE RIGHT TO EXAMINE AND AUDIT THE
BOOKS AND RECORDS OF BORROWER PERTAINING TO THE INCOME, EXPENSES AND OPERATION
OF THE PROPERTY DURING REASONABLE BUSINESS HOURS AT ANY OFFICE OF BORROWER WHERE
THE BOOKS AND RECORDS ARE LOCATED. THIS SECTION 7.6 SHALL APPLY THROUGHOUT THE
TERM OF THE NOTE AND WITHOUT REGARD TO WHETHER AN EVENT OF DEFAULT HAS OCCURRED
OR IS CONTINUING. THE ACTION CONTEMPLATED BY THIS SECTION 7.6 SHALL BE AT
LENDER’S SOLE COST AND EXPENSE, UNLESS AN EVENT OF DEFAULT SHALL BE CONTINUING,
IN WHICH EVENT SUCH ACTION SHALL BE AT BORROWER’S SOLE COST AND EXPENSE.


 


SECTION 7.7.            OTHER RIGHTS, ETC.


 


(A)           THE FAILURE OF LENDER TO INSIST UPON STRICT PERFORMANCE OF ANY
TERM HEREOF SHALL NOT BE DEEMED TO BE A WAIVER OF ANY TERM OF THIS MORTGAGE.
BORROWER SHALL NOT BE RELIEVED OF BORROWER’S OBLIGATIONS HEREUNDER BY REASON OF
(I) THE FAILURE OF LENDER TO COMPLY WITH ANY REQUEST OF BORROWER OR ANY
GUARANTOR OR INDEMNITOR WITH RESPECT TO THE LOAN TO TAKE ANY ACTION TO FORECLOSE
THIS MORTGAGE OR OTHERWISE ENFORCE ANY OF THE PROVISIONS HEREOF OR OF THE NOTE
OR THE OTHER LOAN DOCUMENTS, (II) THE RELEASE, REGARDLESS OF CONSIDERATION, OF
THE WHOLE OR ANY PART OF THE PROPERTY, OR OF ANY PERSON LIABLE FOR THE DEBT OR
ANY PORTION THEREOF, OR (III) ANY AGREEMENT OR STIPULATION BY LENDER EXTENDING
THE TIME OF PAYMENT OR OTHERWISE MODIFYING OR SUPPLEMENTING THE TERMS OF THE
NOTE, THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS.


 


(B)           IT IS AGREED THAT THE RISK OF LOSS OR DAMAGE TO THE PROPERTY IS ON
BORROWER, AND LENDER SHALL HAVE NO LIABILITY WHATSOEVER FOR DECLINE IN VALUE OF
THE PROPERTY, FOR FAILURE TO MAINTAIN THE POLICIES, OR FOR FAILURE TO DETERMINE
WHETHER INSURANCE IN FORCE IS ADEQUATE AS TO THE AMOUNT OF RISKS INSURED.
POSSESSION BY LENDER SHALL NOT BE DEEMED AN ELECTION OF JUDICIAL RELIEF, IF ANY
SUCH POSSESSION IS REQUESTED OR OBTAINED, WITH RESPECT TO ANY PROPERTY OR
COLLATERAL NOT IN LENDER’S POSSESSION.


 


(C)           LENDER MAY RESORT FOR THE PAYMENT OF THE DEBT TO ANY OTHER
SECURITY HELD BY LENDER IN SUCH ORDER AND MANNER AS LENDER, IN ITS DISCRETION,
MAY ELECT. LENDER MAY TAKE ACTION TO RECOVER THE DEBT, OR ANY PORTION THEREOF,
OR TO ENFORCE ANY COVENANT HEREOF WITHOUT PREJUDICE TO THE RIGHT OF LENDER
THEREAFTER TO FORECLOSE THIS MORTGAGE. THE RIGHTS OF LENDER UNDER THIS MORTGAGE
SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL BE GIVEN EFFECT TO THE
EXCLUSION OF THE OTHERS. NO ACT OF LENDER SHALL BE CONSTRUED AS AN ELECTION TO
PROCEED UNDER ANY ONE PROVISION HEREIN TO THE EXCLUSION OF ANY OTHER PROVISION.
LENDER SHALL NOT BE LIMITED EXCLUSIVELY TO THE RIGHTS AND REMEDIES HEREIN STATED
BUT SHALL BE ENTITLED TO EVERY RIGHT AND REMEDY NOW OR HEREAFTER AFFORDED AT LAW
OR IN EQUITY.


 


SECTION 7.8.            RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. LENDER MAY
RELEASE ANY PORTION OF THE PROPERTY FOR SUCH CONSIDERATION AS LENDER MAY REQUIRE
WITHOUT, AS TO THE REMAINDER OF THE PROPERTY, IN ANY WAY IMPAIRING OR AFFECTING
THE LIEN OR PRIORITY OF THIS MORTGAGE, OR IMPROVING THE POSITION OF ANY
SUBORDINATE LIENHOLDER WITH RESPECT THERETO, EXCEPT TO THE EXTENT THAT THE
OBLIGATIONS HEREUNDER SHALL HAVE BEEN REDUCED BY THE ACTUAL MONETARY
CONSIDERATION, IF ANY, RECEIVED BY LENDER FOR SUCH RELEASE, AND MAY ACCEPT BY
ASSIGNMENT, PLEDGE OR OTHERWISE ANY


 


18

--------------------------------------------------------------------------------



 


OTHER PROPERTY IN PLACE THEREOF AS LENDER MAY REQUIRE WITHOUT BEING ACCOUNTABLE
FOR SO DOING TO ANY OTHER LIENHOLDER. THIS MORTGAGE SHALL CONTINUE AS A LIEN AND
SECURITY INTEREST IN THE REMAINING PORTION OF THE PROPERTY.


 


SECTION 7.9.            VIOLATION OF LAWS. IF THE PROPERTY IS NOT IN MATERIAL
COMPLIANCE WITH LEGAL REQUIREMENTS, LENDER MAY IMPOSE ADDITIONAL REQUIREMENTS
UPON BORROWER IN CONNECTION HEREWITH INCLUDING, WITHOUT LIMITATION, MONETARY
RESERVES OR FINANCIAL EQUIVALENTS.


 


SECTION 7.10.          RECOURSE AND CHOICE OF REMEDIES. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS MORTGAGE OR THE LOAN AGREEMENT, INCLUDING, WITHOUT
LIMITATION, SECTION 9.4 OF THE LOAN AGREEMENT, LENDER AND OTHER INDEMNIFIED
PARTIES (AS HEREINAFTER DEFINED) ARE ENTITLED TO ENFORCE THE OBLIGATIONS OF
BORROWER, ANY GUARANTOR OR INDEMNITOR CONTAINED IN SECTIONS 9.2, 9.3 AND 9.4
HEREIN AND SECTION 9.4 OF THE LOAN AGREEMENT WITHOUT FIRST RESORTING TO OR
EXHAUSTING ANY SECURITY OR COLLATERAL AND WITHOUT FIRST HAVING RECOURSE TO THE
NOTE OR ANY OF THE PROPERTY, THROUGH FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU
OF FORECLOSURE OR OTHERWISE, AND IN THE EVENT LENDER COMMENCES A FORECLOSURE
ACTION AGAINST THE PROPERTY, LENDER IS ENTITLED TO PURSUE A DEFICIENCY JUDGMENT
WITH RESPECT TO SUCH OBLIGATIONS AGAINST BORROWER AND ANY GUARANTOR OR
INDEMNITOR WITH RESPECT TO THE LOAN. THE PROVISIONS OF SECTIONS 9.2, 9.3 AND 9.4
HEREIN AND SECTION 9.4 OF THE LOAN AGREEMENT ARE EXCEPTIONS TO ANY NON-RECOURSE
OR EXCULPATION PROVISIONS IN THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE OR THE
OTHER LOAN DOCUMENTS, AND BORROWER AND ANY GUARANTOR OR INDEMNITOR WITH RESPECT
TO THE LOAN ARE FULLY AND PERSONALLY LIABLE FOR THE OBLIGATIONS PURSUANT TO
SECTIONS 9.2, 9.3 AND 9.4 HEREIN AND SECTION 9.4 OF THE LOAN AGREEMENT. THE
LIABILITY OF BORROWER AND ANY GUARANTOR OR INDEMNITOR WITH RESPECT TO THE LOAN
PURSUANT TO SECTIONS 9.2, 9.3 AND 9.4 HEREIN AND SECTION 9.4 OF THE LOAN
AGREEMENT IS NOT LIMITED TO THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE.
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL INHIBIT OR PREVENT LENDER
FROM FORECLOSING OR EXERCISING ANY OTHER RIGHTS AND REMEDIES PURSUANT TO THE
LOAN AGREEMENT, THE NOTE, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS, WHETHER
SIMULTANEOUSLY WITH FORECLOSURE PROCEEDINGS OR IN ANY OTHER SEQUENCE. A SEPARATE
ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST BORROWER PURSUANT TO
SECTIONS 9.2, 9.3 AND 9.4 HEREIN AND SECTION 9.4 OF THE LOAN AGREEMENT, WHETHER
OR NOT ACTION IS BROUGHT AGAINST ANY OTHER PERSON OR WHETHER OR NOT ANY OTHER
PERSON IS JOINED IN THE ACTION OR ACTIONS. IN ADDITION, LENDER SHALL HAVE THE
RIGHT BUT NOT THE OBLIGATION TO JOIN AND PARTICIPATE IN, AS A PARTY IF IT SO
ELECTS, ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS OR ACTIONS INITIATED IN
CONNECTION WITH ANY MATTER ADDRESSED IN ARTICLE 8 OR SECTION 9.4 HEREIN.


 


SECTION 7.11.          RIGHT OF ENTRY. UPON REASONABLE NOTICE TO BORROWER,
LENDER AND ITS AGENTS SHALL HAVE THE RIGHT TO ENTER AND INSPECT THE PROPERTY AT
ALL REASONABLE TIMES.


 


SECTION 7.12.          RELEASE. UPON PAYMENT OF ALL SUMS SECURED BY THIS
MORTGAGE, THE LENDER SHALL RELEASE THIS MORTGAGE. THE BORROWER SHALL PAY THE
LENDER’S REASONABLE COSTS INCURRED IN RELEASING THIS MORTGAGE.


 


19

--------------------------------------------------------------------------------



 


ARTICLE 8

ENVIRONMENTAL HAZARDS


 

Section 8.1.            Environmental Representations and Warranties. To the
best of Borrower’s knowledge, and except as otherwise disclosed by that certain
Environmental Site Assessment of the Property delivered to Lender (such report
is referred to below as the “Environmental Report”), Borrower hereby represents
and warrants (a) to the best of Borrower’s knowledge, based on the Environmental
Report, there are no Hazardous Substances (defined below) or underground storage
tanks in, on, or under the Property, except those that are both (i) in
compliance with Environmental Laws (defined below) and with permits issued
pursuant thereto and (ii) fully disclosed to Lender in writing pursuant the
Environmental Report; (b) there are no past, present or threatened Releases
(defined below) of Hazardous Substances in, on, under or from the Property which
has not been fully remediated in accordance with Environmental Law; (c) there is
no threat of any Release of Hazardous Substances migrating to the Property;
(d) there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property which has not
been fully remediated in accordance with Environmental Law; (e) Borrower does
not know of, and has not received, any written or oral notice or other
communication from any Person (including but not limited to a governmental
entity) relating to Hazardous Substances or Remediation (defined below) thereof,
of possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; and (f) Borrower has truthfully and fully provided to Lender, in
writing, any and all information relating to conditions in, on, under or from
the Property that is known to Borrower and that is contained in Borrower’s files
and records, including but not limited to any reports relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property.”Environmental Law” means any present and future
federal, applicable state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law, relating to protection of human
health or the environment, relating to Hazardous Substances, relating to
liability for or costs of Remediation or prevention of Releases of Hazardous
Substances or relating to liability for or costs of other actual or threatened
danger to human health or the environment. Environmental Law includes, but is
not limited to, the following statutes, as amended, any successor thereto, and
any regulations promulgated pursuant thereto, and any applicable state or local
statutes, ordinances, rules, regulations and the like addressing similar
issues:  the Comprehensive Environmental Response, Compensation and Liability
Act; the Emergency Planning and Community Right-to-Know Act; the Hazardous
Substances Transportation Act; the Resource Conservation and Recovery Act
(including but not limited to Subtitle I relating to underground storage tanks);
the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act.
Environmental Law also includes, but is not limited to, any present and future
federal, applicable state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law:  conditioning transfer of
property upon a negative declaration or other approval of a governmental
authority of the environmental condition of the Property; requiring notification
or disclosure of Releases of

 

20

--------------------------------------------------------------------------------


 

Hazardous Substances or other environmental condition of the Property to any
governmental authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; and relating to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of the Property.

 

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in similar properties for the purpose of cleaning or
other maintenance or operations and otherwise in compliance with all
Environmental Laws.

 

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

 

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to in Article 8.

 


SECTION 8.2.            ENVIRONMENTAL COVENANTS. BORROWER COVENANTS AND AGREES
THAT: (A) ALL USES AND OPERATIONS ON OR OF THE PROPERTY, WHETHER BY BORROWER OR
ANY OTHER PERSON, SHALL BE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND PERMITS
ISSUED PURSUANT THERETO; (B) BORROWER SHALL NOT CAUSE OR PERMIT THE RELEASE OF
ANY HAZARDOUS SUBSTANCES IN, ON, UNDER OR FROM THE PROPERTY; (C) THERE SHALL BE
NO HAZARDOUS SUBSTANCES IN, ON, OR UNDER THE PROPERTY, EXCEPT THOSE THAT ARE
BOTH (I) IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND WITH PERMITS ISSUED
PURSUANT THERETO AND (II) FULLY DISCLOSED TO LENDER IN WRITING; (D) BORROWER
SHALL KEEP THE PROPERTY FREE AND CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES
IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAW, WHETHER DUE TO ANY ACT OR OMISSION OF
BORROWER OR ANY OTHER PERSON (THE “ENVIRONMENTAL LIENS”); (E) BORROWER SHALL, AT
ITS SOLE COST AND EXPENSE, FULLY AND EXPEDITIOUSLY COOPERATE IN ALL ACTIVITIES
PURSUANT TO SECTION 8.3 BELOW, INCLUDING BUT NOT LIMITED TO PROVIDING ALL
RELEVANT INFORMATION AND MAKING KNOWLEDGEABLE PERSONS AVAILABLE FOR INTERVIEWS;
(F) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PERFORM ANY ENVIRONMENTAL SITE
ASSESSMENT OR OTHER INVESTIGATION OF ENVIRONMENTAL CONDITIONS IN CONNECTION WITH
THE PROPERTY, PURSUANT TO ANY REASONABLE WRITTEN REQUEST OF LENDER MADE IN THE
EVENT THAT LENDER HAS A GOOD FAITH REASON TO BELIEVE BASED UPON CREDIBLE
EVIDENCE OR INFORMATION THAT AN ENVIRONMENTAL HAZARD EXISTS ON OR AFFECTS THE
PROPERTY (INCLUDING BUT NOT LIMITED TO SAMPLING, TESTING AND ANALYSIS OF SOIL,
WATER, AIR, BUILDING MATERIALS


 


21

--------------------------------------------------------------------------------



 


AND OTHER MATERIALS AND SUBSTANCES WHETHER SOLID, LIQUID OR GAS), AND SHARE WITH
LENDER THE REPORTS AND OTHER RESULTS THEREOF, AND LENDER AND OTHER INDEMNIFIED
PARTIES SHALL BE ENTITLED TO RELY ON SUCH REPORTS AND OTHER RESULTS THEREOF;
(G) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, COMPLY WITH ALL REASONABLE
WRITTEN REQUESTS OF LENDER MADE IN THE EVENT THAT LENDER HAS A GOOD FAITH REASON
TO BELIEVE BASED UPON CREDIBLE EVIDENCE OR INFORMATION THAT AN ENVIRONMENTAL
HAZARD EXISTS ON OR AFFECTS THE PROPERTY TO (I) REASONABLY EFFECTUATE
REMEDIATION OF ANY CONDITION (INCLUDING BUT NOT LIMITED TO A RELEASE OF A
HAZARDOUS SUBSTANCE) IN, ON, UNDER OR FROM THE PROPERTY; (II) COMPLY WITH ANY
ENVIRONMENTAL LAW; (III) COMPLY WITH ANY DIRECTIVE FROM ANY GOVERNMENTAL
AUTHORITY; AND (IV) TAKE ANY OTHER REASONABLE ACTION NECESSARY OR APPROPRIATE
FOR PROTECTION OF HUMAN HEALTH OR THE ENVIRONMENT; (H) BORROWER SHALL NOT DO OR
KNOWINGLY ALLOW ANY TENANT OR OTHER USER OF THE PROPERTY TO DO ANY ACT THAT
MATERIALLY INCREASES THE DANGERS TO HUMAN HEALTH OR THE ENVIRONMENT, POSES AN
UNREASONABLE RISK OF HARM TO ANY PERSON (WHETHER ON OR OFF THE PROPERTY),
IMPAIRS OR MAY IMPAIR THE VALUE OF THE PROPERTY, IS CONTRARY TO ANY REQUIREMENT
OF ANY INSURER, CONSTITUTES A PUBLIC OR PRIVATE NUISANCE, CONSTITUTES WASTE, OR
VIOLATES ANY COVENANT, CONDITION, AGREEMENT OR EASEMENT APPLICABLE TO THE
PROPERTY; AND (I) BORROWER SHALL IMMEDIATELY NOTIFY LENDER IN WRITING OF (A) ANY
PRESENCE OR RELEASES OR THREATENED RELEASES OF HAZARDOUS SUBSTANCES IN, ON,
UNDER, FROM OR MIGRATING TOWARDS THE PROPERTY; (B) ANY NON-COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS RELATED IN ANY WAY TO THE PROPERTY; (C) ANY ACTUAL OR
POTENTIAL ENVIRONMENTAL LIEN; (D) ANY REQUIRED OR PROPOSED REMEDIATION OF
ENVIRONMENTAL CONDITIONS RELATING TO THE PROPERTY; AND (E) ANY WRITTEN OR ORAL
NOTICE OR OTHER COMMUNICATION OF WHICH BORROWER BECOMES AWARE FROM ANY SOURCE
WHATSOEVER (INCLUDING BUT NOT LIMITED TO A GOVERNMENTAL ENTITY) RELATING IN ANY
WAY TO HAZARDOUS SUBSTANCES OR REMEDIATION THEREOF, POSSIBLE LIABILITY OF ANY
PERSON PURSUANT TO ANY ENVIRONMENTAL LAW, OTHER ENVIRONMENTAL CONDITIONS IN
CONNECTION WITH THE PROPERTY, OR ANY ACTUAL OR POTENTIAL ADMINISTRATIVE OR
JUDICIAL PROCEEDINGS IN CONNECTION WITH ANYTHING REFERRED TO IN THIS ARTICLE 8.


 


SECTION 8.3.            LENDER’S RIGHTS. IN THE EVENT THAT LENDER HAS A GOOD
FAITH REASON TO BELIEVE BASED UPON CREDIBLE EVIDENCE OR INFORMATION THAT AN
ENVIRONMENTAL HAZARD EXISTS ON THE PROPERTY, UPON REASONABLE NOTICE FROM LENDER,
BORROWER SHALL, AT BORROWER’S EXPENSE, PROMPTLY CAUSE AN ENGINEER OR CONSULTANT
SATISFACTORY TO LENDER TO CONDUCT ANY ENVIRONMENTAL ASSESSMENT OR AUDIT (THE
SCOPE OF WHICH SHALL BE DETERMINED IN LENDER’S SOLE AND ABSOLUTE DISCRETION) AND
TAKE ANY SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER, AIR, OR BUILDING MATERIALS
OR ANY OTHER INVASIVE TESTING REQUESTED BY LENDER AND PROMPTLY DELIVER THE
RESULTS OF ANY SUCH ASSESSMENT, AUDIT, SAMPLING OR OTHER TESTING; PROVIDED,
HOWEVER, IF SUCH RESULTS ARE NOT DELIVERED TO LENDER WITHIN A REASONABLE PERIOD,
UPON REASONABLE NOTICE TO BORROWER, LENDER AND ANY OTHER PERSON DESIGNATED BY
LENDER, INCLUDING BUT NOT LIMITED TO ANY RECEIVER, ANY REPRESENTATIVE OF A
GOVERNMENTAL ENTITY, AND ANY ENVIRONMENTAL CONSULTANT, SHALL HAVE THE RIGHT, BUT
NOT THE OBLIGATION, TO ENTER UPON THE PROPERTY AT ALL REASONABLE TIMES TO ASSESS
ANY AND ALL ASPECTS OF THE ENVIRONMENTAL CONDITION OF THE PROPERTY AND ITS USE,
INCLUDING BUT NOT LIMITED TO CONDUCTING ANY ENVIRONMENTAL ASSESSMENT OR AUDIT
(THE SCOPE OF WHICH SHALL BE DETERMINED IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) AND TAKING SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER, AIR, OR
BUILDING MATERIALS, AND REASONABLY CONDUCTING OTHER INVASIVE TESTING. BORROWER
SHALL COOPERATE WITH AND PROVIDE ACCESS TO LENDER AND ANY SUCH PERSON DESIGNATED
BY LENDER.


 


22

--------------------------------------------------------------------------------



 


ARTICLE 9

INDEMNIFICATIONS


 


SECTION 9.1.            GENERAL INDEMNIFICATION. BORROWER SHALL, AT ITS SOLE
COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, SUITS, LIABILITIES
(INCLUDING, WITHOUT LIMITATION, STRICT LIABILITIES), ACTIONS, PROCEEDINGS,
OBLIGATIONS, DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, DIMINUTIONS IN VALUE,
FINES, PENALTIES, CHARGES, FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS PAID IN
SETTLEMENT, PUNITIVE DAMAGES, FORESEEABLE AND UNFORESEEABLE CONSEQUENTIAL
DAMAGES, OF WHATEVER KIND OR NATURE (INCLUDING BUT NOT LIMITED TO REASONABLE
ATTORNEYS’ FEES AND OTHER COSTS OF DEFENSE) (COLLECTIVELY, THE “LOSSES”) IMPOSED
UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE
FOLLOWING: (A) OWNERSHIP OF THIS MORTGAGE, THE PROPERTY OR ANY INTEREST THEREIN
OR RECEIPT OF ANY RENTS; (B) ANY AMENDMENT TO, OR RESTRUCTURING OF, THE DEBT,
AND THE NOTE, THE LOAN AGREEMENT, THIS MORTGAGE, OR ANY OTHER LOAN DOCUMENTS;
(C) ANY AND ALL LAWFUL ACTION THAT MAY BE TAKEN BY LENDER IN CONNECTION WITH THE
ENFORCEMENT OF THE PROVISIONS OF THIS MORTGAGE OR THE LOAN AGREEMENT OR THE NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER OR NOT SUIT IS FILED IN CONNECTION
WITH SAME, OR IN CONNECTION WITH BORROWER, ANY GUARANTOR OR INDEMNITOR AND/OR
ANY PARTNER, JOINT VENTURER OR SHAREHOLDER THEREOF BECOMING A PARTY TO A
VOLUNTARY OR INVOLUNTARY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING; (D) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE
TO PROPERTY OCCURRING IN, ON OR ABOUT THE PROPERTY OR ANY PART THEREOF OR ON THE
ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS
OR WAYS; (E) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY
MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF;
(F) THE FAILURE OF ANY PERSON TO FILE TIMELY WITH THE INTERNAL REVENUE SERVICE
AN ACCURATE FORM 1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE,
BROKER AND BARTER EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION
WITH THIS MORTGAGE, OR TO SUPPLY A COPY THEREOF IN A TIMELY FASHION TO THE
RECIPIENT OF THE PROCEEDS OF THE TRANSACTION IN CONNECTION WITH WHICH THIS
MORTGAGE IS MADE; (G) ANY FAILURE OF THE PROPERTY TO BE IN COMPLIANCE WITH ANY
LEGAL REQUIREMENTS; (H) THE ENFORCEMENT BY ANY INDEMNIFIED PARTY OF THE
PROVISIONS OF THIS ARTICLE 9; (I) ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER
WHICH MAY BE ASSERTED AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR
AGREEMENTS CONTAINED IN ANY LEASE; (J) THE PAYMENT OF ANY COMMISSION, CHARGE OR
BROKERAGE FEE TO ANYONE CLAIMING


 


23

--------------------------------------------------------------------------------



 


THROUGH BORROWER WHICH MAY BE PAYABLE IN CONNECTION WITH THE FUNDING OF THE
LOAN; OR (K) ANY MISREPRESENTATION MADE BY BORROWER IN THIS MORTGAGE OR ANY
OTHER LOAN DOCUMENT. NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE LIABLE
TO THE INDEMNIFIED PARTIES UNDER THIS SECTION 9.1 FOR ANY LOSSES TO WHICH THE
INDEMNIFIED PARTIES MAY BECOME SUBJECT TO THE EXTENT SUCH LOSSES ARISE BY REASON
OF THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF THE
INDEMNIFIED PARTIES OR LOSSES RESULTING FROM ACTS OR OMISSIONS ARISING AFTER A
COMPLETED FORECLOSURE OF THE PROPERTY OR ACCEPTANCE BY LENDER OF A DEED IN LIEU
OF FORECLOSURE. ANY AMOUNTS PAYABLE TO LENDER BY REASON OF THE APPLICATION OF
THIS SECTION 9.1 SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND SHALL BEAR
INTEREST AT THE DEFAULT RATE FROM THE DATE LOSS OR DAMAGE IS SUSTAINED BY LENDER
UNTIL PAID. FOR PURPOSES OF THIS ARTICLE 9, THE TERM “INDEMNIFIED PARTIES” MEANS
LENDER AND ANY PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE ORIGINATION OF
THE LOAN, ANY PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE SERVICING OF THE
LOAN SECURED HEREBY, ANY PERSON IN WHOSE NAME THE ENCUMBRANCE CREATED BY THIS
MORTGAGE IS OR WILL HAVE BEEN RECORDED, PERSONS AND ENTITIES WHO MAY HOLD OR
ACQUIRE OR WILL HAVE HELD A FULL OR PARTIAL INTEREST IN THE LOAN SECURED HEREBY
(INCLUDING, BUT NOT LIMITED TO, INVESTORS OR PROSPECTIVE INVESTORS IN THE
SECURITIES, AS WELL AS CUSTODIANS, TRUSTEES AND OTHER FIDUCIARIES WHO HOLD OR
HAVE HELD A FULL OR PARTIAL INTEREST IN THE LOAN SECURED HEREBY FOR THE BENEFIT
OF THIRD PARTIES) AS WELL AS THE RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS,
PARTNERS, EMPLOYEES, AGENTS, SERVANTS, REPRESENTATIVES, CONTRACTORS,
SUBCONTRACTORS, AFFILIATES, SUBSIDIARIES, PARTICIPANTS, SUCCESSORS AND ASSIGNS
OF ANY AND ALL OF THE FOREGOING (INCLUDING BUT NOT LIMITED TO ANY OTHER PERSON
WHO HOLDS OR ACQUIRES OR WILL HAVE HELD A PARTICIPATION OR OTHER FULL OR PARTIAL
INTEREST IN THE LOAN, WHETHER DURING THE TERM OF THE LOAN OR AS A PART OF OR
FOLLOWING A FORECLOSURE OF THE LOAN AND INCLUDING, BUT NOT LIMITED TO, ANY
SUCCESSORS BY MERGER, CONSOLIDATION OR ACQUISITION OF ALL OR A SUBSTANTIAL
PORTION OF LENDER’S ASSETS AND BUSINESS).


 


SECTION 9.2.            MORTGAGE AND/OR INTANGIBLE TAX. BORROWER SHALL, AT ITS
SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES IMPOSED UPON OR INCURRED
BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY
ARISING OUT OF OR IN ANY WAY RELATING TO ANY TAX ON THE MAKING AND/OR RECORDING
OF THIS MORTGAGE, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, BUT EXCLUDING ANY
INCOME, FRANCHISE OR OTHER SIMILAR TAXES. BORROWER HEREBY AGREES THAT,


 


24

--------------------------------------------------------------------------------



 


IN THE EVENT THAT IT IS DETERMINED THAT ANY DOCUMENTARY STAMP TAXES OR
INTANGIBLE PERSONAL PROPERTY TAXES ARE DUE HEREON OR ON ANY MORTGAGE OR
PROMISSORY NOTE EXECUTED IN CONNECTION HEREWITH (INCLUDING, WITHOUT LIMITATION,
THE NOTE), BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTIES
FOR ALL SUCH DOCUMENTARY STAMP AND/OR INTANGIBLE TAXES, INCLUDING ALL PENALTIES
AND INTEREST ASSESSED OR CHARGED IN CONNECTION THEREWITH.


 


SECTION 9.3.            ERISA INDEMNIFICATION. BORROWER SHALL, AT ITS SOLE COST
AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN THE INVESTIGATION,
DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN CORRECTING ANY PROHIBITED
TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL
PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S
SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF A
DEFAULT UNDER SECTIONS 4.1.9 OR 5.2.12 OF THE LOAN AGREEMENT.


 


SECTION 9.4.            ENVIRONMENTAL INDEMNIFICATION. BORROWER SHALL, AT ITS
SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES AND COSTS OF REMEDIATION
(WHETHER OR NOT PERFORMED VOLUNTARILY), ENGINEERS’ FEES, ENVIRONMENTAL
CONSULTANTS’ FEES, AND COSTS OF INVESTIGATION (INCLUDING BUT NOT LIMITED TO
SAMPLING, TESTING, AND ANALYSIS OF SOIL, WATER, AIR, BUILDING MATERIALS AND
OTHER MATERIALS AND SUBSTANCES WHETHER SOLID, LIQUID OR GAS) IMPOSED UPON OR
INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES, AND DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE
FOLLOWING: (A) ANY PRESENCE OF ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE, OR UNDER
THE PROPERTY; (B) ANY PAST, PRESENT OR THREATENED RELEASE OF HAZARDOUS
SUBSTANCES IN, ON, ABOVE, UNDER OR FROM THE PROPERTY; (C) ANY ACTIVITY BY
BORROWER, ANY PERSON AFFILIATED WITH BORROWER OR ANY TENANT OR OTHER USER OF THE
PROPERTY IN CONNECTION WITH ANY ACTUAL, PROPOSED OR THREATENED USE, TREATMENT,
STORAGE, HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE, GENERATION,
PRODUCTION, MANUFACTURING, PROCESSING, REFINING, CONTROL, MANAGEMENT, ABATEMENT,
REMOVAL, HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM THE PROPERTY OF ANY
HAZARDOUS SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE THE PROPERTY;
(D) ANY ACTIVITY BY BORROWER, ANY PERSON AFFILIATED WITH BORROWER OR ANY TENANT
OR OTHER USER OF THE PROPERTY IN CONNECTION WITH ANY ACTUAL OR PROPOSED
REMEDIATION OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR
ABOVE


 


25

--------------------------------------------------------------------------------



 


THE PROPERTY, WHETHER OR NOT SUCH REMEDIATION IS VOLUNTARY OR PURSUANT TO COURT
OR ADMINISTRATIVE ORDER, INCLUDING BUT NOT LIMITED TO ANY REMOVAL, REMEDIAL OR
CORRECTIVE ACTION; (E) ANY PAST OR PRESENT NON-COMPLIANCE OR VIOLATIONS OF ANY
ENVIRONMENTAL LAWS (OR PERMITS ISSUED PURSUANT TO ANY ENVIRONMENTAL LAW) IN
CONNECTION WITH THE PROPERTY OR OPERATIONS THEREON, INCLUDING BUT NOT LIMITED TO
ANY FAILURE BY BORROWER, ANY AFFILIATE OF BORROWER OR ANY TENANT OR OTHER USER
OF THE PROPERTY TO COMPLY WITH ANY ORDER OF ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH ANY ENVIRONMENTAL LAWS; (F) THE IMPOSITION, RECORDING OR FILING
OF ANY ENVIRONMENTAL LIEN ENCUMBERING THE PROPERTY; (G) ANY ADMINISTRATIVE
PROCESSES OR PROCEEDINGS OR JUDICIAL PROCEEDINGS IN ANY WAY CONNECTED WITH ANY
MATTER ADDRESSED IN ARTICLE 8 AND THIS SECTION 9.4; (H) ANY PAST, PRESENT OR
THREATENED INJURY TO, DESTRUCTION OF OR LOSS OF NATURAL RESOURCES IN ANY WAY
CONNECTED WITH THE PROPERTY, INCLUDING BUT NOT LIMITED TO COSTS TO INVESTIGATE
AND ASSESS SUCH INJURY, DESTRUCTION OR LOSS; (I) ANY ACTS OF BORROWER OR OTHER
USERS OF THE PROPERTY IN ARRANGING FOR DISPOSAL OR TREATMENT, OR ARRANGING WITH
A TRANSPORTER FOR TRANSPORT FOR DISPOSAL OR TREATMENT, OF HAZARDOUS SUBSTANCES
OWNED OR POSSESSED BY SUCH BORROWER OR OTHER USERS, AT ANY FACILITY OR
INCINERATION VESSEL OWNED OR OPERATED BY ANOTHER PERSON AND CONTAINING SUCH OR
ANY SIMILAR HAZARDOUS SUBSTANCE; (J) ANY ACTS OF BORROWER OR OTHER USERS OF THE
PROPERTY, IN ACCEPTING ANY HAZARDOUS SUBSTANCES FOR TRANSPORT TO DISPOSAL OR
TREATMENT FACILITIES, INCINERATION VESSELS OR SITES SELECTED BY BORROWER OR SUCH
OTHER USERS, FROM WHICH THERE IS A RELEASE, OR A THREATENED RELEASE OF ANY
HAZARDOUS SUBSTANCE WHICH CAUSES THE INCURRENCE OF COSTS FOR REMEDIATION; (K)
ANY PERSONAL INJURY, WRONGFUL DEATH, OR PROPERTY DAMAGE ARISING UNDER ANY
STATUTORY OR COMMON LAW OR TORT LAW THEORY, INCLUDING BUT NOT LIMITED TO DAMAGES
ASSESSED FOR THE MAINTENANCE OF A PRIVATE OR PUBLIC NUISANCE OR FOR THE
CONDUCTING OF AN ABNORMALLY DANGEROUS ACTIVITY ON OR NEAR THE PROPERTY; AND
(1) ANY MISREPRESENTATION OR INACCURACY IN ANY REPRESENTATION OR WARRANTY OR
MATERIAL BREACH OR FAILURE TO PERFORM ANY COVENANTS OR OTHER OBLIGATIONS
PURSUANT TO ARTICLE 8. NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE
LIABLE UNDER THIS SECTION 9.4 FOR ANY LOSSES OR COSTS OF REMEDIATION TO WHICH
THE INDEMNIFIED PARTIES MAY BECOME SUBJECT TO THE EXTENT SUCH LOSSES OR COSTS OF
REMEDIATION ARISE BY REASON OF THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTIES OR LOSSES RESULTING FROM ACTS OR
OMISSIONS ARISING AFTER A COMPLETED FORECLOSURE OF THE PROPERTY OR ACCEPTANCE BY
LENDER OF A DEED IN LIEU OF FORECLOSURE. THIS


 


26

--------------------------------------------------------------------------------



 


INDEMNITY SHALL SURVIVE ANY TERMINATION, SATISFACTION OR FORECLOSURE OF THIS
MORTGAGE, SUBJECT TO THE PROVISIONS OF SECTION 10.5.


 


SECTION 9.5.            DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND
EXPENSES. UPON WRITTEN REQUEST BY ANY INDEMNIFIED PARTY, BORROWER SHALL DEFEND
SUCH INDEMNIFIED PARTY (IF REQUESTED BY ANY INDEMNIFIED PARTY, IN THE NAME OF
THE INDEMNIFIED PARTY) BY ATTORNEYS AND OTHER PROFESSIONALS APPROVED BY THE
INDEMNIFIED PARTIES. NOTWITHSTANDING THE FOREGOING, IF THE DEFENDANTS IN ANY
SUCH CLAIM OR PROCEEDING INCLUDE BOTH BORROWER AND ANY INDEMNIFIED PARTY AND
BORROWER AND SUCH INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE
ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO BORROWER, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL
DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF
SUCH INDEMNIFIED PARTY, PROVIDED THAT NO COMPROMISE OR SETTLEMENT SHALL BE
ENTERED WITHOUT BORROWER’S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD. UPON DEMAND, BORROWER SHALL PAY OR, IN THE SOLE AND ABSOLUTE
DISCRETION OF THE INDEMNIFIED PARTIES, REIMBURSE, THE INDEMNIFIED PARTIES FOR
THE PAYMENT OF REASONABLE FEES AND DISBURSEMENTS OF ATTORNEYS, ENGINEERS,
ENVIRONMENTAL CONSULTANTS, LABORATORIES AND OTHER PROFESSIONALS IN CONNECTION
THEREWITH.


 


ARTICLE 10

WAIVERS


 


SECTION 10.1.          WAIVER OF COUNTERCLAIM. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER
THAN A MANDATORY OR COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT
AGAINST IT BY LENDER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS MORTGAGE,
THE LOAN AGREEMENT, THE NOTE, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
OBLIGATIONS.


 


SECTION 10.2.          MARSHALLING AND OTHER MATTERS. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY WAIVES THE BENEFIT OF ALL
APPRAISEMENT, VALUATION, STAY, EXTENSION, REINSTATEMENT AND REDEMPTION LAWS NOW
OR HEREAFTER IN FORCE AND ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE
HEREUNDER OF THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN. FURTHER,
BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM SALE
UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS MORTGAGE ON BEHALF OF BORROWER,
AND ON BEHALF OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE
PROPERTY SUBSEQUENT TO THE DATE OF THIS MORTGAGE AND ON BEHALF OF ALL PERSONS TO
THE EXTENT PERMITTED BY APPLICABLE LAW.


 


SECTION 10.3.          WAIVER OF NOTICE. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER SHALL NOT BE ENTITLED TO ANY NOTICES OF ANY NATURE WHATSOEVER FROM
LENDER EXCEPT WITH RESPECT TO MATTERS FOR WHICH THIS MORTGAGE SPECIFICALLY AND
EXPRESSLY PROVIDES FOR THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT
WITH RESPECT TO MATTERS FOR WHICH LENDER IS REQUIRED BY APPLICABLE LAW TO GIVE
NOTICE, AND BORROWER HEREBY EXPRESSLY WAIVES THE RIGHT TO RECEIVE ANY NOTICE
FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH THIS MORTGAGE DOES NOT
SPECIFICALLY AND EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO
BORROWER.


 


27

--------------------------------------------------------------------------------



 


SECTION 10.4.          WAIVER OF STATUTE OF LIMITATIONS. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, BORROWER HEREBY EXPRESSLY WAIVES AND RELEASES TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PLEADING OF ANY STATUTE OF LIMITATIONS AS A DEFENSE
TO PAYMENT OF THE DEBT OR PERFORMANCE OF ITS OTHER OBLIGATIONS.


 


SECTION 10.5.          SURVIVAL. THE INDEMNIFICATIONS MADE PURSUANT TO SECTIONS
9.3 AND 9.4 HEREIN AND THE REPRESENTATIONS AND WARRANTIES, COVENANTS, AND OTHER
OBLIGATIONS ARISING UNDER ARTICLE 8, SHALL CONTINUE INDEFINITELY IN FULL FORCE
AND EFFECT AND SHALL SURVIVE AND SHALL IN NO WAY BE IMPAIRED BY:  ANY
SATISFACTION OR OTHER TERMINATION OF THIS MORTGAGE, ANY ASSIGNMENT OR OTHER
TRANSFER OF ALL OR ANY PORTION OF THIS MORTGAGE OR LENDER’S INTEREST IN THE
PROPERTY (BUT, IN SUCH CASE, SHALL BENEFIT BOTH INDEMNIFIED PARTIES AND ANY
ASSIGNEE OR TRANSFEREE), ANY EXERCISE OF LENDER’S RIGHTS AND REMEDIES PURSUANT
HERETO INCLUDING BUT NOT LIMITED TO FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU
OF FORECLOSURE, ANY EXERCISE OF ANY RIGHTS AND REMEDIES PURSUANT TO THE LOAN
AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY TRANSFER OF ALL OR
ANY PORTION OF THE PROPERTY (WHETHER BY BORROWER OR BY LENDER FOLLOWING
FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU OF FORECLOSURE OR AT ANY OTHER
TIME), ANY AMENDMENT TO THIS MORTGAGE, THE LOAN AGREEMENT, THE NOTE OR THE OTHER
LOAN DOCUMENTS, AND ANY ACT OR OMISSION THAT MIGHT OTHERWISE BE CONSTRUED AS A
RELEASE OR DISCHARGE OF BORROWER FROM THE OBLIGATIONS PURSUANT HERETO.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS MORTGAGE OR THE OTHER
LOAN DOCUMENTS, BORROWER SHALL NOT HAVE ANY OBLIGATIONS OR LIABILITIES UNDER THE
INDEMNIFICATION UNDER SECTION 9.4 HEREIN OR OTHER INDEMNIFICATIONS WITH RESPECT
TO HAZARDOUS SUBSTANCES CONTAINED IN THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THOSE OBLIGATIONS AND LIABILITIES THAT BORROWER CAN PROVE AROSE SOLELY FROM
HAZARDOUS SUBSTANCES THAT (I) WERE NOT PRESENT ON OR A THREAT TO THE PROPERTY
PRIOR TO THE DATE THAT LENDER OR ITS NOMINEE ACQUIRED TITLE TO THE PROPERTY,
WHETHER BY FORECLOSURE, EXERCISE BY POWER OF SALE, ACCEPTANCE OF A DEED-IN-LIEU
OF FORECLOSURE OR OTHERWISE AND (II) WERE NOT THE RESULT OF ANY ACT OR
NEGLIGENCE OF BORROWER OR ANY OF BORROWER’S AFFILIATES, AGENTS OR CONTRACTORS.


 


ARTICLE 11

EXCULPATION


 

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.

 


ARTICLE 12

NOTICES


 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

28

--------------------------------------------------------------------------------


 


ARTICLE 13

APPLICABLE LAW


 


SECTION 13.1.          GOVERNING LAW. THIS MORTGAGE SHALL BE DEEMED TO BE A
CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF THE STATE WHERE THE PROPERTY IS
LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED.


 


SECTION 13.2.          USURY LAWS. NOTWITHSTANDING ANYTHING TO THE CONTRARY,
(A) ALL AGREEMENTS AND COMMUNICATIONS BETWEEN BORROWER AND LENDER ARE HEREBY AND
SHALL AUTOMATICALLY BE LIMITED SO THAT, AFTER TAKING INTO ACCOUNT ALL AMOUNTS
DEEMED INTEREST, THE INTEREST CONTRACTED FOR, CHARGED OR RECEIVED BY LENDER
SHALL NEVER EXCEED THE MAXIMUM LAWFUL RATE OR AMOUNT, (B) IN CALCULATING WHETHER
ANY INTEREST EXCEEDS THE LAWFUL MAXIMUM, ALL SUCH INTEREST SHALL BE AMORTIZED,
PRORATED, ALLOCATED AND SPREAD OVER THE FULL AMOUNT AND TERM OF ALL PRINCIPAL
INDEBTEDNESS OF BORROWER TO LENDER, AND (C) IF THROUGH ANY CONTINGENCY OR EVENT,
LENDER RECEIVES OR IS DEEMED TO RECEIVE INTEREST IN EXCESS OF THE LAWFUL
MAXIMUM, ANY SUCH EXCESS SHALL BE DEEMED TO HAVE BEEN APPLIED TOWARD PAYMENT OF
THE PRINCIPAL OF ANY AND ALL THEN OUTSTANDING INDEBTEDNESS OF BORROWER TO
LENDER, OR IF THERE IS NO SUCH INDEBTEDNESS, SHALL IMMEDIATELY BE RETURNED TO
BORROWER.


 


SECTION 13.3.          PROVISIONS SUBJECT TO APPLICABLE LAW. ALL RIGHTS, POWERS
AND REMEDIES PROVIDED IN THIS MORTGAGE MAY BE EXERCISED ONLY TO THE EXTENT THAT
THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISIONS OF LAW AND ARE
INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS
MORTGAGE INVALID, UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED, REGISTERED OR
FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW. IF ANY TERM OF THIS MORTGAGE
OR ANY APPLICATION THEREOF SHALL BE INVALID OR UNENFORCEABLE, THE REMAINDER OF
THIS MORTGAGE AND ANY OTHER APPLICATION OF THE TERM SHALL NOT BE AFFECTED
THEREBY.


 


ARTICLE 14

DEFINITIONS


 

All capitalized terms not defined herein shall the respective meanings set forth
in the Loan Agreement. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Mortgage may
be used interchangeably in singular or plural form and the word “Borrower” shall
mean “each Borrower and any subsequent owner or owners of the Property or any
part thereof or any interest therein,” the word “Lender” shall mean “Lender and
any subsequent holder of the Note,” the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by this Mortgage,” the word “Property”
shall include any portion of the Property and any interest therein, and the
phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall include any and
all attorneys’, paralegal and law clerk fees and disbursements, including, but
not limited to, fees and disbursements at the pre-trial, trial and appellate
levels incurred or paid by Lender in protecting its interest in the Property,
the Leases and the Rents and enforcing its rights hereunder.

 

29

--------------------------------------------------------------------------------


 


ARTICLE 15

MISCELLANEOUS PROVISIONS


 


SECTION 15.1.          NO ORAL CHANGE. THIS MORTGAGE, AND ANY PROVISIONS HEREOF,
MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR
TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF BORROWER OR
LENDER, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION, CHANGE, DISCHARGE
OR TERMINATION IS SOUGHT.


 


SECTION 15.2.          SUCCESSORS AND ASSIGNS. THIS MORTGAGE SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF BORROWER AND LENDER AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS FOREVER.


 


SECTION 15.3.          INAPPLICABLE PROVISIONS. IF ANY TERM, COVENANT OR
CONDITION OF THE LOAN AGREEMENT, THE NOTE OR THIS MORTGAGE IS HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE LOAN AGREEMENT, THE NOTE
AND THIS MORTGAGE SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


 


SECTION 15.4.          HEADINGS, ETC. THE HEADINGS AND CAPTIONS OF VARIOUS
SECTIONS OF THIS MORTGAGE ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO
BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


 


SECTION 15.5.          NUMBER AND GENDER. WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUNS USED HEREIN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR
NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE
PLURAL AND VICE VERSA.


 


SECTION 15.6.          SUBROGATION. IF ANY OR ALL OF THE PROCEEDS OF THE NOTE
HAVE BEEN USED TO EXTINGUISH, EXTEND OR RENEW ANY INDEBTEDNESS HERETOFORE
EXISTING AGAINST THE PROPERTY, THEN, TO THE EXTENT OF THE FUNDS SO USED, LENDER
SHALL BE SUBROGATED TO ALL OF THE RIGHTS, CLAIMS, LIENS, TITLES, AND INTERESTS
EXISTING AGAINST THE PROPERTY HERETOFORE HELD BY, OR IN FAVOR OF, THE HOLDER OF
SUCH INDEBTEDNESS AND SUCH FORMER RIGHTS, CLAIMS, LIENS, TITLES, AND INTERESTS,
IF ANY, ARE NOT WAIVED BUT RATHER ARE CONTINUED IN FULL FORCE AND EFFECT IN
FAVOR OF LENDER AND ARE MERGED WITH THE LIEN AND SECURITY INTEREST CREATED
HEREIN AS CUMULATIVE SECURITY FOR THE REPAYMENT OF THE DEBT, THE PERFORMANCE AND
DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER, UNDER THE LOAN AGREEMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS AND THE PERFORMANCE AND DISCHARGE OF THE OTHER
OBLIGATIONS.


 


SECTION 15.7.          ENTIRE AGREEMENT. THE NOTE, THE LOAN AGREEMENT, THIS
MORTGAGE AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE TRANSACTIONS ARISING
IN CONNECTION WITH THE DEBT AND SUPERSEDE ALL PRIOR WRITTEN OR ORAL
UNDERSTANDINGS AND AGREEMENTS BETWEEN BORROWER AND LENDER WITH RESPECT THERETO.
BORROWER HEREBY ACKNOWLEDGES THAT, EXCEPT AS INCORPORATED IN WRITING IN THE
NOTE, THE LOAN AGREEMENT, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS, THERE ARE
NOT, AND WERE NOT, AND NO PERSONS ARE OR WERE AUTHORIZED BY LENDER TO MAKE, ANY
REPRESENTATIONS, UNDERSTANDINGS, STIPULATIONS, AGREEMENTS OR PROMISES, ORAL OR
WRITTEN, WITH RESPECT TO THE TRANSACTION WHICH IS THE SUBJECT OF THE NOTE, THE
LOAN AGREEMENT, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS.


 


SECTION 15.8.          LIMITATION ON LENDER’S RESPONSIBILITY. NO PROVISION OF
THIS MORTGAGE SHALL OPERATE TO PLACE ANY OBLIGATION OR LIABILITY FOR THE
CONTROL, CARE, MANAGEMENT OR REPAIR OF THE PROPERTY UPON LENDER, NOR SHALL IT
OPERATE TO MAKE LENDER RESPONSIBLE OR LIABLE FOR


 


30

--------------------------------------------------------------------------------



 


ANY WASTE COMMITTED ON THE PROPERTY BY THE TENANTS OR ANY OTHER PERSON, OR FOR
ANY DANGEROUS OR DEFECTIVE CONDITION OF THE PROPERTY, OR FOR ANY NEGLIGENCE IN
THE MANAGEMENT, UPKEEP, REPAIR OR CONTROL OF THE PROPERTY RESULTING IN LOSS OR
INJURY OR DEATH TO ANY TENANT, LICENSEE, EMPLOYEE OR STRANGER. NOTHING HEREIN
CONTAINED SHALL BE CONSTRUED AS CONSTITUTING LENDER A “MORTGAGEE IN POSSESSION.”


 


ARTICLE 16

INTENTIONALLY OMITTED


 

 

[SIGNATURE PAGE TO FOLLOW]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THIS MORTGAGE has been executed by Borrower the day and year
first above written.

 

 

BORROWER:  MB PITTSBURGH BRIDGESIDE DST, a
Delaware statutory trust

 

 

 

By:

MINTO BUILDERS (FLORIDA), INC., a
Florida corporation, Its Signatory Trustee

 

 

 

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

Name:

  Valerie Medina

 

 

Title:

  Assistant Secretary

 

 

ACKNOWLEDGMENT

 

STATE OF ILLINOIS

COUNTY OF DUPAGE

 

On this      day of February, 2006, before me, a Notary Public the undersigned
officer, personally appeared                                     who
acknowledged himself/herself to be the                                    
                                     of MINTO BUILDERS (FLORIDA), INC., a
Florida corporation, the signatory trustee of MB PITTSBURGH BRIDGESIDE DST, a
Delaware statutory trust and that he/she as such
                                                                      , being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation by himself/herself as
                                              .

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

(Seal)

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

LEGAL DESCRIPTION

 

--------------------------------------------------------------------------------